Exhibit 10.1

 

EXECUTION VERSION

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

AND

 

AMENDMENT NO. 6 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

AND

 

AMENDMENT NO. 4 TO

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO THIRD AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT AND AMENDMENT NO. 4 TO THIRD AMENDED
AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is dated and
is effective as of August 29, 2017, and is entered into by and among UNITED
RENTALS (NORTH AMERICA), INC., a Delaware corporation (the “Originator”), UNITED
RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the “Seller”),
UNITED RENTALS, INC., a Delaware corporation (the “Collection Agent”), LIBERTY
STREET FUNDING LLC, a Delaware limited liability company (“Liberty”), GOTHAM
FUNDING CORPORATION, a Delaware corporation (“Gotham”), and FAIRWAY FINANCE
COMPANY, LLC, a Delaware limited liability company (“Fairway”, and together with
Liberty and Gotham, the “Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia
Capital”), as a Bank (as defined in the Purchase Agreement referred to below),
as administrative agent (the “Administrative Agent”) for the Investors and the
Banks (as such terms are defined in the Purchase Agreement referred to below)
and as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as a Bank and as purchaser agent for Gotham (the “Gotham Purchaser
Agent”), SUNTRUST BANK (“ST”), as a Bank and as purchaser agent for itself (the
“ST Purchaser Agent”), and BANK OF MONTREAL (“BMO”), as a Bank and as purchaser
agent for Fairway (the “Fairway Purchaser Agent”, and together with the Liberty
Purchaser Agent, the PNC Purchaser Agent, the Gotham Purchaser Agent and the ST
Purchaser Agent, the “Existing Purchaser Agents”), and THE TORONTO-DOMINION BANK
(“TD”), as a new Bank and as a new purchaser agent (the “TD Purchaser Agent”,
and together with the Existing Purchaser Agents, the “Purchaser Agents”). 
Capitalized terms used and not otherwise defined herein are used as defined in
the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Existing
Purchaser Agents, the Banks party thereto and the Administrative Agent are
parties to that certain Third Amended and Restated Receivables Purchase
Agreement dated as of September 24, 2012 (as amended, supplemented or otherwise
modified, the “Purchase Agreement”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

WHEREAS, immediately prior to the effectiveness of the amendments set forth
herein, pursuant to and in accordance with Section 7.03 of the Purchase
Agreement, each of Scotia Capital, as a Bank and a Purchaser Agent, and BMO, as
a Bank and a Purchaser Agent, desires to assign, and TD desires to accept, a
portion of each of Scotia Capital’s and BMO’s respective corresponding rights
and obligations under the Purchase Agreement;

 

WHEREAS, each of the Seller, the Administrative Agent and the Existing Purchaser
Agents wishes to confirm their consent to such assignment by each of Scotia
Capital and BMO to TD, and the addition of TD as a Bank and as a Purchaser Agent
under the Purchase Agreement;

 

WHEREAS, immediately following such assignments, pursuant to and in accordance
with the Purchase Agreement, the Seller desires to (i) increase the Purchase
Limit and (ii) in connection with such increase in the Purchase Limit, cause TD
to increase its Bank Commitment in an amount equal to such increase in the
Purchase Limit;

 

WHEREAS, each of the applicable parties wishes to confirm their consent to such
increase; and

 

WHEREAS, pursuant to Section 7.01 of the Purchase Agreement and Section 9.01 of
the Contribution Agreement, the parties wish to make certain amendments to the
Purchase Agreement and the Contribution Agreement, respectively, as hereinafter
set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.                                           Assignment and Acceptance.

 

(a)                                 Pursuant to and in accordance with Section
7.03(b) of the Purchase Agreement, as of the Effective Date (as defined below),
each of Scotia Capital and BMO hereby sells and assigns absolutely to TD, and TD
hereby purchases and assumes from each of Scotia Capital and BMO, that portion
and percentage of each of Scotia Capital’s and BMO’s rights and obligations as a
Bank under the Purchase Agreement such that TD shall have the Bank Commitment
and Percentage as set forth in Section 1(e) below together with all
corresponding rights and obligations (the “Assumed Bank Rights and Obligations”)
and each of Scotia Capital and BMO shall have the respective Bank Commitment and
Percentage as set forth in Section 1(e) below together with all corresponding
rights and obligations; and TD hereby acknowledges that it will on the Effective
Date (i) become a party to the Purchase Agreement as a Bank and (ii) assume,
perform and comply with all of the Assumed Bank Rights and Obligations as if
originally named as an original party in the Purchase Agreement as a Bank.

 

(b)                                 Pursuant to and in accordance with Section
7.03(c) of the Purchase Agreement, as of the Effective Date, each of the Liberty
Purchaser Agent and the Fairway Purchaser Agent hereby assigns absolutely to the
TD Purchaser Agent, as Purchaser Agent for TD and any other Investors related to
TD, that portion and percentage of its rights and obligations as a Purchaser

 

2

--------------------------------------------------------------------------------


 

Agent corresponding to the portion of the Assumed Bank Rights and Obligations
assigned by Scotia Capital or BMO, respectively, to TD pursuant to Section 1(a)
above (the “Assumed Purchaser Agent Rights and Obligations”), and the TD
Purchaser Agent hereby acknowledges that it will on the Effective Date (i)
become a party to the Purchase Agreement as a Purchaser Agent and (ii) assume,
perform and comply with all of the Assumed Purchaser Agent Rights and
Obligations as if originally named as an original party in the Purchase
Agreement as a Purchaser Agent.

 

(c)                                  For the avoidance of doubt, upon the
effectiveness of this Section 1 and the assumption by TD of the Assumed Bank
Rights and Obligations and the Assumed Purchaser Agent Rights and Obligations,
the rights and obligations of each of Liberty and Fairway as a Purchaser
corresponding to the portion of the Assumed Bank Rights and Obligations assigned
by Scotia Capital or BMO, respectively, to TD pursuant to Section 1(a) above
shall be extinguished and of no further force and effect; provided that the
foregoing shall in no event limit or otherwise have any impact on any revised
rights and obligations of each of Liberty and Fairway corresponding to any
revised Bank Commitments and Percentages pursuant to the remaining Sections
hereof.

 

(d)                                 (i) Seller hereby consents to (x) the
assignment by each of Scotia Capital and BMO of its respective portion of the
Assumed Bank Rights and Obligations to TD pursuant to Section 7.03(b) of the
Purchase Agreement, and (y) the assignment by each of the Liberty Purchaser
Agent and the Fairway Purchaser Agent of its respective portion of the Assumed
Purchaser Agent Rights and Obligations to the TD Purchaser Agent pursuant to
Section 7.03(c) of the Purchase Agreement.

 

(ii)  In accordance with Section 1.13(b) of the Purchase Agreement, each of the
Existing Purchaser Agents and the Administrative Agent hereby consents to the
addition of TD as a Bank and the TD Purchaser Agent as a Purchaser Agent, in
each case, under the Purchase Agreement.

 

(iii)  Each of the Seller, the Administrative Agent, the Banks and the Existing
Purchaser Agents hereby consents to the addition of TD as a Bank and as a
Purchaser Agent and agrees and acknowledges that, notwithstanding anything to
the contrary contained in the Purchase Agreement (including, without limitation,
the definition of “Eligible Assignee”), each of TD and the TD Purchaser Agent
shall be an Eligible Assignee for all purposes under the Purchase Agreement.

 

(iv)  TD hereby appoints the TD Purchaser Agent to act as its Purchaser Agent
under the Purchase Agreement.  Each of the parties hereto hereby agrees and
acknowledges that, notwithstanding anything to the contrary contained in the
Purchase Agreement (including, without limitation, Section 6.01 of the Purchase
Agreement), for all purposes of the Purchase Agreement, (x) neither the Liberty
Purchaser Agent nor the Fairway Purchaser Agent shall in any event be deemed to
be the Purchaser Agent for TD, (y) TD shall in no event be deemed to be a
Related Bank or otherwise related to Liberty, Scotia Capital, the Liberty
Purchaser Agent, Fairway, BMO or the Fairway Purchaser Agent and (z) the TD
Purchaser Agent shall be the Purchaser Agent for TD and any other Investors
related to TD.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Upon the effectiveness of the assignment
and sale of the Assumed Bank Rights and Obligations, the Bank Commitment and
Percentage of each of the Banks shall be as follows (which Bank Commitments and
Percentages the parties hereto hereby agree and acknowledge shall be immediately
superseded by the Bank Commitments and Percentages set forth in Section 2
hereto):

 

Bank

 

Bank Commitment

 

Percentage

 

ST

 

$

75,000,000

 

12.00

%

BTMU

 

$

100,000,000

 

16.00

%

BMO

 

$

75,000,000

 

12.00

%

PNC

 

$

100,000,000

 

16.00

%

TD

 

$

50,000,000

 

8.00

%

Scotia Capital

 

$

225,000,000

 

36.00

%

TOTAL

 

$

625,000,000.00

 

 

 

 

(f)                                   In connection with the assignments in this
Section 1, each of Scotia Capital and/or Liberty, as applicable, and BMO and/or
Fairway, as applicable, shall transfer a Receivable Interest or Receivable
Interests to TD in exchange for a cash payment from TD in an amount equal to the
aggregate Capital of such Receivable Interests so transferred by it, so that
after giving effect to such transfer of Receivable Interests and such cash
payment, each of Scotia Capital and Liberty, as applicable, each of BMO and
Fairway, as applicable, and TD shall hold aggregate outstanding Capital equal to
such Investor’s ratable share of the aggregate outstanding Capital of all
Investors as of such time (based on the applicable Bank’s Percentage, set forth
in Section 1(e)).  The Seller hereby consents to the above transfers of
Receivable Interests to TD.

 

(g)                                  TD confirms that it has received a copy of
the Purchase Agreement, together with copies of the reports and financial
statements referred to in paragraph (k) of Exhibit IV to the Purchase Agreement
as have been requested by TD and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement.  TD acknowledges that it has, independently and without reliance
upon the Administrative Agent, any Purchaser Agent, any of their respective
Affiliates or any other Bank and based on such documents and information as it
has deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the Purchase Agreement.  TD also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Purchaser
Agent, any of their respective Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement and
the Purchase Agreement.

 

(h)                                 This Agreement is an Assignment and
Acceptance for all purposes under the Purchase Agreement.  Each of the Seller,
the Existing Purchaser Agents and the Administrative Agent hereby acknowledges
and agrees that this Agreement constitutes notice to it by each of Scotia
Capital, Liberty, BMO and Fairway of the assignments of Receivable Interests
pursuant to Section 1(f) above.

 

4

--------------------------------------------------------------------------------


 

Section 2.                                           Increase in Purchase Limit
and Bank Commitment; Adjustment of Bank Commitments and Percentages.  As of the
Effective Date, immediately after giving effect to the assignments set forth in
Section 1:

 

(a)                                 Pursuant to and in accordance with the
Purchase Agreement, the Purchase Limit is hereby increased by $50,000,000 and
the definition of “Purchase Limit” contained in Exhibit I to the Purchase
Agreement is hereby amended by deleting the dollar figure “$625,000,000”
contained therein and replacing it with the dollar figure “$675,000,000”.  In
accordance with Section 7.01 of the Purchase Agreement, each of the Seller, the
Administrative Agent, the Banks, and the Purchaser Agents consents to such
amendment.

 

(b)                                 Pursuant to and in accordance with Section
1.13(b) of the Purchase Agreement, in connection with the increase in the
Purchase Limit, the Seller desires to cause TD to increase its Bank Commitment
by $50,000,000, and TD agrees to such increase in its Bank Commitment.  Liberty,
the Liberty Purchaser Agent, Gotham, the Gotham Purchaser Agent, Fairway, the
Fairway Purchaser Agent, the other Purchaser Agents and the Administrative Agent
hereby consent to such increase in the Bank Commitment of TD.

 

(c)                                  Upon the effectiveness of the assignments
in Section 1 and the Bank Commitment increase in Section 2(b), the Bank
Commitment and Percentage of each of the Banks shall be as follows:

 

Bank

 

Bank Commitment

 

Percentage

 

ST

 

$

75,000,000

 

11.1111111

%

BTMU

 

$

100,000,000

 

14.8148148

%

BMO

 

$

75,000,000

 

11.1111111

%

PNC

 

$

100,000,000

 

14.8148148

%

TD

 

$

100,000,000

 

14.8148148

%

Scotia Capital

 

$

225,000,000

 

33.3333333

%

TOTAL

 

$

675,000,000.00

 

 

 

 

(d)                                 In connection with the foregoing adjustments
of the Bank Commitments and the Percentages, the applicable Banks (or related
Purchasers) whose Percentage has decreased shall transfer a Receivable Interest
or Receivable Interests to each of the applicable Banks (or related Purchasers)
whose Percentage has increased, as applicable, in exchange for an aggregate cash
payment from each such Person in an amount equal to the aggregate Capital of
such Receivable Interests so transferred to such Person, so that after giving
effect to such transfers of Receivable Interests and such cash payments, each
applicable Investor shall hold aggregate outstanding Capital equal to such
Investor’s ratable share of the aggregate outstanding Capital of all Investors
as of such time (based on the applicable Bank’s Percentage, as so adjusted). 
The parties agree that such transfer and such cash payment may be aggregated and
made together with the cash payment and transfer required to be made pursuant to
Section 1(f) above.  The Seller hereby consents to the above transfers of
Receivable Interests.  Each of the Seller, the Purchaser Agents and the
Administrative Agent hereby acknowledges and agrees that this Agreement
constitutes

 

5

--------------------------------------------------------------------------------


 

notice to it by the relevant transferors of the transfer of Receivable Interests
pursuant to this Section 2(d).

 

Section 3.                                           Amendments to the Purchase
Agreement.  Effective as of the Effective Date, immediately after giving effect
to the actions contemplated by Sections 1 and 2 hereof, the Purchase Agreement
is hereby amended as follows:

 

(a)                                 The Purchase Agreement is hereby amended to
incorporate the changes shown on the marked pages attached hereto as Annex A.

 

(b)                                 Annex F to the Purchase Agreement is hereby
replaced with Annex F attached hereto.

 

(c)                                  Notwithstanding anything to the contrary
contained in any Transaction Document, URNA agrees and acknowledges that each of
the Collection Accounts is maintained solely by the Seller with Qualified
Intermediary and URNA has no interest in any of the Collection Accounts.

 

Section 4.                                           Amendments to the
Contribution Agreement.  Effective as of the Effective Date, immediately after
giving effect to the actions contemplated by Sections 1 and 2 hereof, the
Contribution Agreement is hereby amended as follows:

 

(a)                                 The Contribution Agreement is hereby amended
to incorporate the changes shown on the marked pages attached hereto as Annex B.

 

(b)                                 In connection with the extension of the
Facility Termination Date of the Purchase Agreement, the Originator acknowledges
that the Facility Termination Date under the Contribution Agreement shall
accordingly be extended pursuant to clause (a) of the definition of “Facility
Termination Date” contained therein.

 

Section 5.                                           Effectiveness of this
Agreement. This Agreement shall become effective as of the date hereof (the
“Effective Date”) at such time as:

 

(a)                                 executed counterparts of this Agreement have
been delivered by each party hereto to the other parties hereto;

 

(b)                                 each Purchaser Agent shall have received an
executed amendment and restatement of such Purchaser Agent’s Fee Agreement (or,
in the case of the TD Purchaser Agent, an initial Fee Agreement)  (each, a “New
Fee Agreement”);

 

(c)                                  each Purchaser Agent shall have received
payment of the “Upfront Fee” in accordance with the terms of, and as such term
is defined in, such Purchaser Agent’s New Fee Agreement;

 

(d)                                 the Administrative Agent shall have received
an opinion, in form and substance reasonably satisfactory to the Administrative
Agent, from Sullivan & Cromwell LLP, with respect to true sale and
non-consolidation matters after giving effect to this Agreement and the
transactions contemplated hereby; and

 

6

--------------------------------------------------------------------------------


 

(e)                                  the Administrative Agent and the Purchaser
Agents shall have received, in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent, a certificate of the Secretary or
Assistant Secretary of the Seller certifying copies of the resolutions of the
Board of Directors of the Seller approving this Agreement and the transactions
contemplated hereby.

 

Section 6.                                           Representations and
Warranties.  The Originator, the Seller and the Collection Agent represent and
warrant as follows:

 

(a)                                 The execution, delivery and performance by
the Originator, the Collection Agent and the Seller of this Agreement (i) are
within its corporate or limited liability company powers, as applicable, (ii)
have been duly authorized by all necessary corporate or limited liability
company action, as applicable, and (iii) do not contravene (1) its charter,
by-laws or limited liability company agreement, as applicable, (2) any law, rule
or regulation applicable to it or (3) any contractual restriction binding on or
affecting it or its property, the violation of which could reasonably be
expected to have a Material Adverse Effect on the collectibility of any Pool
Receivable, on the Originator, on the Seller or on the performance of the
Collection Agent under the Contribution Agreement or the Purchase Agreement. 
This Agreement has been duly executed and delivered by the Originator, the
Seller and the Collection Agent.

 

(b)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the
Originator, the Seller or the Collection Agent of this Agreement or any other
document to be delivered by the Originator, the Seller or the Collection Agent
hereunder other than those already obtained; provided that the right of any
assignee of a Receivable the obligor of which is a Government Obligor to enforce
such Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
Originator or the Seller shall not have complied with the applicable provisions
of any such law in connection with the assignment or subsequent reassignment of
any such Receivable.

 

(c)                                  This Agreement constitutes the legal, valid
and binding obligation of the Originator, the Seller and the Collection Agent,
enforceable against the Originator, the Seller and the Collection Agent in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(d)                                 The representations and warranties contained
in (i) Section 4.01 of the Contribution Agreement (with respect to the
Originator), (ii) Exhibit III to the Purchase Agreement (with respect to the
Seller) and (iii) Section 4.08 of the Purchase Agreement (with respect to the
Collection Agent) are correct on and as of the date hereof as though made on and
as of the date hereof.

 

(e)                                  No event has occurred and is continuing, or
would result from the transactions contemplated hereby, that constitutes an
Event of Termination or an Incipient Event of Termination.

 

7

--------------------------------------------------------------------------------


 

Section 7.                                           Purchase Agreement and
Contribution Agreement in Full Force and Effect as Amended.

 

(a)                                 All of the provisions of the Purchase
Agreement and the Contribution Agreement, each as amended hereby, and all of the
provisions of all other documentation required to be delivered with respect
thereto shall remain in full force and effect and are ratified and confirmed in
all respects.

 

(b)                                 The respective parties hereto agree to be
bound by the terms and conditions of the Purchase Agreement and the Contribution
Agreement, as applicable, each as amended hereby, as though such terms and
conditions were set forth herein.

 

(c)                                  This Agreement may not be amended or
otherwise modified except as provided in the Purchase Agreement or the
Contribution Agreement, as applicable.

 

(d)                                 This Agreement shall constitute a
Transaction Document under both the Purchase Agreement and the Contribution
Agreement.

 

Section 8.                                           Reference in Other
Documents; Affirmation of Performance Undertaking Agreement.

 

(a)                                 On and from the date hereof, references to
the Purchase Agreement in any agreement or document (including without
limitation the Purchase Agreement) shall be deemed to include a reference to the
Purchase Agreement, as amended hereby, whether or not reference is made to this
Agreement.

 

(b)                                 On and from the date hereof, references to
the Contribution Agreement in any agreement or document (including without
limitation the Contribution Agreement) shall be deemed to include a reference to
the Contribution Agreement, as amended hereby, whether or not reference is made
to this Agreement.

 

(c)                                  United Rentals, Inc. hereby consents to
this Agreement and hereby affirms and agrees that the Performance Undertaking
Agreement is, and shall continue to be, in full force and effect and is hereby
ratified and affirmed in all respects.  Upon and at all times after the
effectiveness of this Agreement, each reference in the Performance Undertaking
Agreement to (i) the “Receivables Purchase Agreement”, “thereunder”, “thereof”
or words of like import shall mean and be a reference to the Purchase Agreement
as amended by this Agreement, and as hereafter amended or restated and (ii) the
“Purchase Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Contribution Agreement as amended by this Agreement,
and as hereafter amended or restated.

 

Section 9.                                           Costs and Expenses.

 

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder and
thereunder, including, without limitation, the reasonable and documented fees
and out-of-pocket expenses of one firm of

 

8

--------------------------------------------------------------------------------


 

primary counsel for the Administrative Agent and the Purchaser Agents, the
Purchasers and the Banks.

 

Section 10.                                    Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 11.                                    Headings.

 

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

 

Section 12.                                    Governing Laws.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page is intentionally left blank.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ORIGINATOR:

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

SELLER:

 

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Vice President and Treasurer

 

 

 

COLLECTION AGENT:

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

SOLELY FOR PURPOSES OF SECTION 8(c):

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

 

Name:  Diane Emanuel

 

 

 

Title:  Managing Director & Co-Head U.S. Execution

 

 

 

 

 

 

PURCHASER:

 

LIBERTY STREET FUNDING LLC

 

 

 

 

 

 

 

 

By:

/s/ Frank B. Bilotta

 

 

 

Name:  Frank B. Bilotta

 

 

 

Title:  Vice President

 

 

 

 

 

 

PURCHASER AGENT:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

 

Name:  Diane Emanuel

 

 

 

Title:  Managing Director & Co-Head U.S. Execution

 

 

 

BANK:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

 

Name:  Diane Emanuel

 

 

 

Title:  Managing Director & Co-Head U.S. Execution

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Eric Bruno

 

 

 

Name:  Eric Bruno

 

 

 

Title:  Senior Vice President

 

 

 

 

 

 

BANK:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Eric Bruno

 

 

 

Name:  Eric Bruno

 

 

 

Title:  Senior Vice President

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

GOTHAM FUNDING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

 

Name:  David V. DeAngelis

 

 

 

Title:  Vice President

 

 

 

 

 

 

PURCHASER AGENT:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Christopher Pohl

 

 

 

Name:  Christopher Pohl

 

 

 

Title:  Managing Director

 

 

 

BANK:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Christopher Pohl

 

 

 

Name:  Christopher Pohl

 

 

 

Title:  Managing Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

/s/ David Hufnagel

 

 

 

Name:  David Hufnagel

 

 

 

Title:  Vice President

 

 

 

 

 

 

BANK:

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

/s/ David Hufnagel

 

 

 

Name:  David Hufnagel

 

 

 

Title: Vice President

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

FAIRWAY FINANCE COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Denis Veidt

 

 

 

Name:  Denise Veidt

 

 

 

Title:  Vice President

 

 

 

PURCHASER AGENT:

 

BANK OF MONTREAL

 

 

 

 

 

 

 

 

By:

/s/ Karen Louie

 

 

 

Name:  Karen Louie

 

 

 

Title:  Director

 

 

 

BANK:

 

BANK OF MONTREAL

 

 

 

 

 

 

 

 

By:

/s/ Karen Louie

 

 

 

Name:  Karen Louie

 

 

 

Title:  Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

 

THE TORONTO-DOMINION BANK

 

 

 

 

 

 

 

 

By:

/s/ Brad Purkis

 

 

 

Name:  Brad Purkis

 

 

 

Title:  Managing Director

 

 

 

BANK:

 

THE TORONTO-DOMINION BANK

 

 

 

 

 

 

 

 

By:

/s/ Brad Purkis

 

 

 

Name:  Brad Purkis

 

 

 

Title:  Managing Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 6 TO RPA AND AMENDMENT NO.
4 TO PCA

 

--------------------------------------------------------------------------------


 

ANNEX A

CHANGED PAGES TO PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

CONFORMED COPY INCORPORATING

AMENDMENT NO. 56 EFFECTIVE AS OF AUGUST 30, 201629, 2017

 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

Among

 

UNITED RENTALS RECEIVABLES LLC II,
as Seller,

 

UNITED RENTALS, INC.,
as Collection Agent,

 

LIBERTY STREET FUNDING LLC,
as a Purchaser,

 

GOTHAM FUNDING CORPORATION,
as a Purchaser,

 

FAIRWAY FINANCE COMPANY, LLC,
as a Purchaser,

 

THE BANK OF NOVA SCOTIA,
as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for itself and as a Bank,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for Gotham and as a Bank,

 

SUNTRUST BANK,
as Purchaser Agent for itself and as a Bank,

 

and

 

BANK OF MONTREAL,
as Purchaser Agent for Fairway and as a Bank,

 

and

 

THE TORONTO-DOMINION BANK,
as Purchaser Agent for itself and as a Bank

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

 

 

 

 

SECTION 1.01.

Purchase Facility

2

SECTION 1.02.

Making Purchases

2

SECTION 1.03.

Receivable Interest Computation

7

SECTION 1.04.

Settlement Procedures

7

SECTION 1.05.

Fees

12

SECTION 1.06.

Payments and Computations, Etc.

12

SECTION 1.07.

Dividing or Combining Receivable Interests

13

SECTION 1.08.

Increased Costs and Requirements of Law

13

SECTION 1.09.

Intended Characterization; Security Interest

15

SECTION 1.10.

[Reserved]

16

SECTION 1.11.

Sharing of Payments

16

SECTION 1.12.

Repurchase Option

16

SECTION 1.13.

Extension; Additional Purchasers; Increased Commitments

17

SECTION 1.14.

Defaulting Banks; Delaying Banks

18

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

 

 

 

SECTION 2.01.

Representations and Warranties; Covenants

19

SECTION 2.02.

Events of Termination

19

 

 

 

ARTICLE III

INDEMNIFICATION

 

 

 

 

SECTION 3.01.

Indemnities by the Seller

20

 

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

 

 

 

SECTION 4.01.

Designation of Collection Agent

22

SECTION 4.02.

Duties of Collection Agent

22

SECTION 4.03.

Certain Rights of the Administrative Agent

23

SECTION 4.04.

Rights and Remedies

25

SECTION 4.05.

Further Actions Evidencing Purchases

25

SECTION 4.06.

Covenants of the Collection Agent and the Seller

26

SECTION 4.07.

Indemnities by the Collection Agent

27

SECTION 4.08.

Representations and Warranties of the Collection Agent

28

 

 

 

ARTICLE V

THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 5.01.

Authorization and Action

29

SECTION 5.02.

Administrative Agent’s Reliance, Etc.

30

SECTION 5.03.

Indemnification of Administrative Agent

30

SECTION 5.04.

Scotia Capital and Affiliates

31

 

i

--------------------------------------------------------------------------------


 

SECTION 5.05.

Bank’s Purchase Decision

31

SECTION 5.06.

[Reserved]

31

SECTION 5.07.

Notice of Event of Termination

31

 

 

 

ARTICLE VI

THE PURCHASER AGENTS

 

 

 

 

SECTION 6.01.

Authorization

32

SECTION 6.02.

Reliance by Purchaser Agent

33

SECTION 6.03.

Agent and Affiliates

33

SECTION 6.04.

Notices

34

SECTION 6.05.

Bank’s Purchase Decision

34

 

 

 

ARTICLE VII

MISCELLANEOUS

 

 

 

 

SECTION 7.01.

Amendments, Etc.

34

SECTION 7.02.

Notices, Etc.

3435

SECTION 7.03.

Assignability

3839

SECTION 7.04.

Costs, Expenses and Taxes

3940

SECTION 7.05.

No Proceedings

4243

SECTION 7.06.

Confidentiality

4243

SECTION 7.07.

Governing Law

4344

SECTION 7.08.

SUBMISSION TO JURISDICTION

4344

SECTION 7.09.

WAIVER OF JURY TRIAL

44

SECTION 7.10.

Execution in Counterparts

4445

SECTION 7.11.

Survival of Termination

4445

SECTION 7.12.

Severability

4445

SECTION 7.13.

Excess Funds

4445

SECTION 7.14.

No Recourse

4445

SECTION 7.15.

Amendment and Restatement; Acknowledgement

4546

 

ii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware corporation, FAIRWAY
FINANCE COMPANY, LLC (“Fairway”), a Delaware limited liability company (each of
Liberty, Gotham and Fairway, a “Purchaser”, and together the “Purchasers”), THE
BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank, as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as defined herein) and
as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as a Bank and as purchaser agent for Gotham (the “Gotham Purchaser
Agent”), SUNTRUST BANK (“ST”), as a Bank and as purchaser agent for itself (the
“ST Purchaser Agent”), and BANK OF MONTREAL (“BMO”), as a Bank and as purchaser
agent for Fairway (the “Fairway Purchaser Agent”), and THE TORONTO-DOMINION BANK
(“TD”), as a Bank and as purchaser agent for itself (the “TD Purchaser Agent”,
and together with the Liberty Purchaser Agent, the PNC Purchaser Agent, the
Gotham Purchaser Agent and, the ST Purchaser Agent and the Fairway Purchaser
Agent, the “Purchaser Agents”), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point in the manner set forth herein (as applicable).

 

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011 and as further amended and supplemented as of
February 2, 2012, May 18, 2012 and September 24, 2012 (the “Existing
Agreement”).

 

--------------------------------------------------------------------------------


 

a previous purchase), being referred to herein as the initial “Capital” of each
Receivable Interest in the Pool Receivables then being purchased), (ii) the date
of such purchase (which shall be a Business Day) and (iii) unless the purchase
will be funded with Pooled Commercial Paper and except with respect to any
purchase being made by ST, PNC or, BMO or TD (in their respective capacities as
a Bank), the desired duration of the initial Fixed Period for each such
Receivable Interest in the Pool Receivables. Each Purchaser Agent which has a
related Purchaser shall promptly thereafter (but in no event later than 11:00
a.m. (New York City time) on the proposed date of purchase) notify the Seller
and the Administrative Agent whether such respective Purchaser has determined to
make a purchase and, if so, whether all of the terms specified by the Seller are
acceptable to such Purchaser and the yield with respect to such purchase and the
amount of interest that will be due for the related Settlement Period. If (a) a
Purchaser has determined not to make a proposed purchase, or (b) a Purchaser
Agent does not have a related Purchaser, the respective Purchaser Agent shall
promptly send notice of the proposed purchase to all of the Related Banks of
such Purchaser Agent concurrently specifying the date of such purchase, each
such Bank’s Percentage multiplied by the aggregate amount of Capital of the
Receivable Interests in the Pool Receivables being purchased, and, except with
respect to any purchase being made by ST, PNC or, BMO or TD (in their respective
capacities as a Bank), the Assignee Rate for the Fixed Period for such
Receivable Interest in the Pool Receivables and the duration of the Fixed Period
for such Receivable Interest in the Pool Receivables. The Seller shall indemnify
the Purchasers and the Banks against any loss or expense incurred by the
Purchasers and/or the Banks, either directly or indirectly, as a result of any
failure by the Seller to complete such transfer, including, without limitation,
any loss or expense incurred by the Purchasers and/or the Banks by reason of the
liquidation or reemployment of funds acquired by the Purchasers or the Banks
(including, without limitation, funds obtained by issuing notes, obtaining
deposits as loans from third parties and reemployment of funds) to fund such
transfer.

 

(b)                                 On the date of each such purchase of a
Receivable Interest in the Pool Receivables, each Purchaser or the Banks, as the
case may be, in each case other than any Delaying Bank with respect to such
purchase and such Delaying Bank’s related Purchasers, shall, upon satisfaction
of the applicable conditions set forth in Exhibit II hereto, make available to
the Seller by wire transfer in U.S. dollars in same day funds, to the account
designated by the Seller, no later than 3:00 p.m. (New York City time) an amount
equal to each such Purchaser’s or Bank’s ratable share (based on the applicable
Bank’s Percentage) of the initial Capital of such Receivable Interest in the
Pool Receivables. A Delaying Bank may not object to its funding obligation of
Delayed Funds under Section 1.02(e)(vi) on the basis of the failure of the
Seller to satisfy the conditions precedent set forth in Exhibit II hereto unless
such Delaying Bank has delivered a written notice to the Administrative Agent
and the Seller expressing its objections to the proposed purchase on or prior to
the Original Date of such purchase applicable to Non-Delaying Banks.

 

(c)                                  Effective on the date of each purchase
pursuant to this Section 1.02 and each reinvestment pursuant to Section 1.04,
the Seller hereby sells and assigns to the Administrative Agent, for the benefit
of the parties making such purchase, an undivided percentage ownership interest,
to the extent of the Receivable Interests then being purchased, in each Pool
Receivable then existing and in the Related Security and Collections with
respect to, and other proceeds of, such Pool Receivable and Related Security.

 

3

--------------------------------------------------------------------------------


 

Administrative Agent deems advisable and in the best interests of the
Purchasers, Banks and Purchaser Agents.

 

ARTICLE VI

 

THE PURCHASER AGENTS

 

SECTION 6.01.                                   Authorization.

 

(a)                                 Liberty, Scotia Capital, and each Bank or
other Person that has entered into an Assignment and Acceptance and has agreed
in such Assignment and Acceptance that Scotia Capital shall act as its Purchaser
Agent, has appointed Scotia Capital as its Purchaser Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto.

 

(b)                                 PNC, and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that PNC shall act as its Purchaser Agent, has appointed PNC as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(c)                                  Gotham, BTMU, and each Bank or other Person
that has entered into an Assignment and Acceptance and has agreed in such
Assignment and Acceptance that BTMU shall act as its Purchaser Agent, has
appointed BTMU as its Purchaser Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to such
Purchaser Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

 

(d)                                 ST and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that ST shall act as its Purchaser Agent, has appointed ST as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(e)                                  Fairway, BMO, and each Bank or other Person
that has entered into an Assignment and Acceptance and has agreed in such
Assignment and Acceptance that BMO (or an Affiliate successor thereof) shall act
as its Purchaser Agent, has appointed BMO (or such Affiliate successor) as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(f)                                   TD and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that TD shall act as its Purchaser Agent, has appointed TD as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

32

--------------------------------------------------------------------------------


 

Emails: karen.louie@bmo.com

fundingdesk@bmo.com

specialized.deals@bmo.com

Lpg.securitization@bmo.comLpg.securitization@bmo.com

 

If to the TD Purchaser Agent:

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails: Jamie.Giles@tdsecurities.com

Monica.miao@tdsecurities.com

 

If to a Purchaser:

 

LIBERTY STREET FUNDING LLC

Global Securitization

445 Broad Hollow Rd.

Melville, NY 11747

Tel. No.: (631) 587-4700

Facsimile No.: (212) 302-8767

 

GOTHAM FUNDING CORPORATION

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Tel. No.: (212) 295-2777

Facsimile No.: (212) 302-8767

Attention: Frank B. Bilotta

 

FAIRWAY FINANCE COMPANY, LLC

c/o Lord Securities Corp.

48 Wall Street, 27th Floor

New York, New York 10005

Attention: Irina Khaimova

Email: Irina.Khaimova@tmf-group.com

Tel. No.: (212) 346-9008

Facsimile No.: (212) 346-9012

 

37

--------------------------------------------------------------------------------


 

with a copy to:

 

SUNTRUST BANK

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention: Jason Meyer

Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

 

BANK OF MONTREAL

115 S. LaSalle Street

25th Floor West

Chicago, Illinois 60603

Attention: Karen Louie

Tel. No.: (312) 293-4410

Facsimile No.: (312) 293-4948

Emails: karen.louie@bmo.com

Lpg.securitization@bmo.com

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails: Jamie.Giles@tdsecurities.com

Monica.miao@tdsecurities.com

 

SECTION 7.03.                                   Assignability.

 

(a)                                 This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest in the Pool
Receivables) shall be assignable by participation or otherwise in whole or in
part by the Investors and their successors and assigns with the prior written
consent of the Seller, which consent shall not be unreasonably withheld or
delayed; provided, however, that the Seller’s consent shall not be required for
any assignment or participation from an Investor pursuant to the terms of its
applicable liquidity agreement. Each assignor of a Receivable Interest in the
Pool Receivables or any interest therein shall notify the applicable Purchaser
Agent, the Administrative Agent and the Seller of any such assignment. Each
assignor of a Receivable Interest in the Pool Receivables may, in connection
with the assignment or participation, disclose to the assignee or participant
any information relating to the Seller or the Receivables that was furnished to
such assignor by or on behalf of the Seller or by the Administrative Agent and
the related Purchaser Agent; provided that prior to any such disclosure, the
assignee or participant agrees to preserve the confidentiality of any
confidential information relating to the Seller received by it from any of the
foregoing entities on terms substantially similar to those set forth in
Section 7.06.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Each Bank may assign, with the prior written
consent of the Seller, which consent shall not be unreasonably withheld or
delayed, to any Eligible Assignee or to any other Bank all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Bank Commitment and any Receivable Interests in the Pool
Receivables or interests therein owned by it). The parties to each such
assignment shall execute and deliver to the Administrative Agent and the related
Purchaser Agent for each such party an Assignment and Acceptance. In addition,
each Bank or any of its respective Affiliates may assign any of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement to any Federal Reserve Bank without notice to or consent of the
Seller, the Administrative Agent or the Purchaser Agent.

 

(c)                                  Subject to the prior written consent of the
Seller, which consent shall not be unreasonably withheld or delayed, this
Agreement and the rights and obligations of each Purchaser Agent and the
Administrative Agent herein shall be assignable by each Purchaser Agent and the
Administrative Agent and its successors and assigns.

 

(d)                                 Any Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, rights to payment of Capital and Yield) under this Agreement
or under any of the other Transaction Documents to its collateral agent or
trustee under its commercial paper note program without notice to or consent of
the Seller, the Administrative Agent or the Purchaser Agent.

 

(e)                                  Neither the Seller nor the Collection Agent
may assign its rights or obligations hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Purchaser Agent,
which consent shall not be unreasonably withheld or delayed.

 

(f)                                   Without limiting any other rights that may
be available under applicable law, the rights of the Investors may be enforced
through them or by their agents.

 

SECTION 7.04.                                   Costs, Expenses and Taxes.

 

(a)                                 In addition to the rights of indemnification
granted under Section 3.01 hereof, the Seller agrees to pay on demand all
reasonable and documented costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing of Pool
Receivables) of this Agreement, any asset purchase agreement or similar
agreement relating to the sale or transfer of interests in Receivable Interests
in the Pool Receivables and the other documents and agreements to be delivered
hereunder and thereunder, including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of one firm of primary counsel for
the Administrative Agent and the Purchaser Agents, the Purchasers, Scotia
Capital, PNC, BTMU, ST, BMO and BMOTD and their respective Affiliates and agents
with respect thereto and with respect to advising the Administrative Agent and
the Purchaser Agents, the Purchasers, Scotia Capital, PNC, BTMU, ST, BMO and
BMOTD and their respective Affiliates and agents as to their rights and remedies
under this Agreement, the fees of the Rating Agencies associated with reviewing
the Transaction Documents and providing the rating confirmations of each
Purchaser’s Commercial Paper required in connection with the execution of this
Agreement, and all costs and expenses, if any (including reasonable and

 

40

--------------------------------------------------------------------------------


 

by applicable law, regulations or legal process, including a filing with the
Securities and Exchange Commission through the EDGAR electronic filing system in
accordance with United Rentals’ continuous disclosure obligations under the
Securities Exchange Act of 1934, or the listing or quotation requirements of any
exchange or quotation system on which securities of it or its parent or other
Affiliates may be listed or quoted. Officers, directors, employees and agents of
Scotia Capital, PNC, BTMU, ST, BMO, TD or any successor Purchaser Agent shall at
all times have the right to share information received from United Rentals and
its affiliates to appropriate parties in connection with the proposed
transaction on a confidential basis.

 

SECTION 7.07.                                   Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN THE RECEIVABLES
AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09, OR REMEDIES HEREUNDER IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.

 

SECTION 7.08.                                   SUBMISSION TO JURISDICTION.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS THAT MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

SECTION 7.09.                                   WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

By:

 

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

By:

 

 

 

Name: Irene Moshouris

 

 

Title: Senior Vice President and Treasurer

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits and Annexes), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Purchasers and the Banks, or any successor administrative agent.

 

“Administrative Agent’s Account” means the special account (account name: United
Rentals Receivable, LLC II; account number: 03454-15) of the Administrative
Agent maintained at the office of The Bank of Nova Scotia — NY, ABA 026002532.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, but shall not include the liens
in favor of the Seller or Administrative Agent.

 

“Affected Person” has the meaning specified in Section 1.08(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
(i) the Outstanding Balance of Pool Receivables that were 151 to 180 days past
their Invoice Date (or, in the case of Extended Term Receivables, that were 211
to 240 days past their Invoice Date) as of the last day of such month, excluding
Pool Receivables that have been written off at any time after the date on which
they were 150 days past their Invoice Date (or, in the case of Extended Term
Receivables, at any time after the date on which they were 210 days past their
Invoice Date), (ii) (without duplication of any amounts included in clause
(i) or (iii)) the Outstanding Balance of Pool Receivables that were less than
181 days past their Invoice Date (or, in the case of Extended Term Receivables,
that were less than 241 days past their Invoice Date) as of the last day of such
month and that, consistent with the Credit and Collection Policy, were written
off as uncollectible during such month, and (iii) (without duplication of any
amounts included in clause (i) or (ii)) the Outstanding Balance of Pool
Receivables that were less than 151 days past their Invoice Date (or, in the
case of Extended Term Receivables, that were less than 211 days past their
Invoice Date ) as of the last day of such month, as to which the Obligor thereof
or any other Person obligated thereon or owning any Related Security in respect
thereof has taken any action, or suffered any event to occur, of the type
described in paragraph (g) of Exhibit V, by (b) the aggregate dollar amount of
all Pool Receivables created during the month ended five months prior to the
most recent month-end.

 

I- 1

--------------------------------------------------------------------------------


 

(e)                                  For BMO, Fairway and each other Bank for
Fairway, on any date, a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the higher
of:

 

(i)                                     the rate of interest determined by BMO
in Chicago, Illinois, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that BMO
charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum;

 

(f)                                   For TD and each other Bank for which TD
acts as Purchaser Agent, on any date, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of:

 

(i)                                     the rate of interest determined by TD in
Toronto, Ontario, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that TD
charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum.

 

“Assignee Rate” for any Fixed Period for any Receivable Interest in the Pool
Receivables means an interest rate per annum equal to the applicable percentage
per annum (set forth in the Fee Agreements) above the Eurodollar Rate (Reserve
Adjusted) for such Fixed Period; provided, however, that in the case of:

 

(a)                                 any Fixed Period with respect to which an
Investor or Bank shall have notified its Purchaser Agent that:

 

(i)                                     the introduction of or any change in or
in the interpretation of any applicable law or regulation makes it unlawful, or
any central bank or other governmental authority asserts that it is unlawful,
for such Investor or Bank to fund such Receivable Interest in the Pool
Receivables at the rate set forth above (and such Investor or Bank shall not
have subsequently notified its Purchaser Agent that such circumstances no longer
exist),

 

(ii)                                  dollar deposits in the relevant amounts
and for the relevant Fixed Period are not available,

 

(iii)                               adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate (Reserve Adjusted) for the relevant Fixed
Period, or

 

(iv)                              the Eurodollar Rate (Reserve Adjusted)
determined pursuant hereto does not accurately reflect the cost to the Investors
or the Banks (as conclusively determined by the related Purchaser Agent) of
maintaining Receivable Interests during such Fixed Period,

 

(b)                                 other than with respect to a Fixed Period
for ST, PNC or, BMO or TD (in their respective capacities as a Bank), any Fixed
Period of one to and including 29 days (other

 

I- 3

--------------------------------------------------------------------------------


 

than a Fixed Period that corresponds to the month of February or that begins on
a day in the month of February and runs to the numerically corresponding day of
the following month),

 

(c)                                  other than with respect to a Fixed Period
for ST, PNC or, BMO or TD (in their respective capacities as a Bank), any Fixed
Period as to which the related Purchaser Agent does not receive notice, by no
later than 12:00 noon (New York City time) on the third Business Day preceding
the first day of such Fixed Period, that the related Receivable Interest will
not be funded by issuance of commercial paper, or

 

(d)                                 any Fixed Period for a Receivable Interest
the Capital of which allocated to the Investors or Banks is less than $500,000,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s) for such Bank and for such Eligible Assignee, pursuant to which such
Eligible Assignee may become a party to the Agreement as a Bank or a Purchaser.

 

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$250,000,000,225,000,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; (b) with respect to
PNC, $100,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (c) with respect to BTMU,
$100,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (d) with respect to ST, $75,000,000,
or such amount as increased or reduced by any Assignment and Acceptance entered
into with other Banks; (e) with respect to BMO, $100,000,000,75,000,000, or such
amount as increased or reduced by any Assignment and Acceptance entered into
with other Banks; or (f) with respect to TD, $100,000,000, or such amount as
increased or reduced by any Assignment and Acceptance entered into with other
Banks; or (g) with respect to a Bank that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank’s Bank Commitment, in each
case as such amount may be increased or reduced by an Assignment and Acceptance
entered into between such Bank and an Eligible Assignee, and as may be further
reduced (or terminated) pursuant to the next sentence. Any reduction (or
termination) of the Purchase Limit pursuant to the terms of the Agreement shall
reduce ratably (or terminate) each Bank’s Bank Commitment.

 

“Banks” means each of Scotia Capital, PNC, BTMU, ST and, BMO, TD and each
respective Eligible Assignee that shall become a party to the Agreement pursuant
to Section 7.03.

 

“BMO” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

I- 4

--------------------------------------------------------------------------------


 

other charges), or applied to amounts owed in respect of such Receivable
(including, without limitation, insurance payments and net proceeds of the sale
or other disposition of repossessed goods or other collateral or property of the
related Obligor or any other party directly or indirectly liable for the payment
of such Receivable and available to be applied thereon), (b) all Collections
deemed to have been received pursuant to Section 1.04 and (c) all other proceeds
of such Receivable.

 

“Commercial Paper” means promissory notes of a Purchaser issued by such
Purchaser in the commercial paper market.

 

“Commitment Termination Date” means the earliest of (a) August 29, 201728, 2018
(or the date so extended, or otherwise modified in a written agreement pursuant
to Section 1.13), (b) the Facility Termination Date, (c) the date determined
pursuant to Section 2.02, and (d) the date the Purchase Limit reduces to zero.

 

“Concentration Percentage” for any Obligor means at any time 2%; providedthe
“Concentration Percentage” with respect to such Obligor determined in accordance
with the below ratings table; provided that if an Obligor’s payment obligations
under Receivables owing by such Obligor are guaranteed in full by another
entity, such guarantor’s ratings (to the extent higher than the ratings of such
Obligor) shall be used in determining the Concentration Percentage of such
Obligor; and provided, further, that in the case of an Obligor with any
Affiliated Obligor, the Concentration Percentage shall be calculated, to the
extent practicable, as if such Obligor and such Affiliated Obligor are
one(s) are one Obligor (in the event such Obligor and such Affiliated
Obligor(s) are in different Classes, the aggregate Concentration Percentage with
respect to such Obligor and such Affiliated Obligor(s) shall be determined based
on the highest of the Classes of such Obligor and such Affiliated Obligor(s) (or
their respective guarantors, if applicable); provided that in no event shall the
Concentration Percentage of any Obligor and its Affiliated Obligor(s) (if
applicable) in the same Class exceed the Concentration Percentage applicable to
such Obligor’s Class set forth in the below ratings table).

 

 

 

Short-Term Rating

 

Long-Term Rating

 

 

 

Class of

 

(Standard &

 

(Standard & Poor’s

 

Concentration

 

Obligor

 

Poor’ s/Moody’s)

 

/Moody’s)

 

Percentage

 

Class A Obligor

 

A-1/P-1 or higher

 

A/A2 or higher

 

10.00%

 

Class B Obligor

 

A-2/P-2

 

A-/A3 or BBB+/Baa1

 

5.00%

 

Class C Obligor

 

A-3/P-3

 

BBB/Baa2 or BBB-/Baa3

 

3.33%

 

Class D Obligor

 

Lower than A-3/P-3 or not rated

 

Below BBB-/Baa3 or not rated

 

2.00%

 

 

For purposes of the above ratings table, an Obligor’s (or, if applicable, its
guarantor’s)  “Short-Term Rating” and “Long-Term Rating”, if an Obligor (or, if
applicable, its guarantor) is split-rated, will be the lower of the Obligor’s
(or, if applicable, its guarantor’s) short-term debt rating or long-term debt
rating, as applicable, from either Standard & Poor’s or Moody’s, and an
Obligor’s Class shall be determined by the lower of such Obligor’s (or, if
applicable, its guarantor’s) Short-Term Rating and the Long-Term Rating;
provided that if a short-term debt rating or long-term debt rating is available
from only one of Standard & Poor’s or Moody’s, such rating shall be such
Obligor’s (or, if applicable, its guarantor’s) Short-Term Rating or Long-Term

 

I- 7

--------------------------------------------------------------------------------


 

Rating, as applicable; and, provided, further, that if an Obligor has no
short-term debt rating from either Standard & Poor’s or Moody’s and no long-term
debt rating from either Standard & Poor’s or Moody’s, then that Obligor shall be
a Class D Obligor.

 

“Contract” means with respect to any Receivable, an agreement between the
Originator and any Obligor, pursuant to or under which such Obligor shall be
obligated to pay for goods or services from time to time.

 

“Contractual Dilution Amount” means, on any date of determination, an amount
equal to the sum of (a) the aggregate amount of all contractual early pay
discounts then available to be applied by all Obligors with respect to the
Outstanding Balance of any Pool Receivable at such time (whether or not payment
for any such Pool Receivable has been made at such time), plus (b) the aggregate
amount of volume rebates that have accrued for the prior fiscal years of the
Originator but have not yet been paid, plus (c) the aggregate amount of volume
rebates that have been accrued by the Originator for the current fiscal year as
of the end of the month in which such date of determination occurs (based on the
Originator’s most recent good faith estimate of Receivables to be generated in
such fiscal year), plus (d) the product of (x) 1.5 times (y) the aggregate
amount of volume rebates that have been estimated in good faith (based on the
Originator’s most recent good faith estimate of Receivables to be generated in
such fiscal year) by the Originator to accrue for the month immediately
following the month in which such date of determination occurs. For purposes of
the foregoing clauses (b) through (d), the volume rebates shall be estimated,
calculated and accrued in a manner consistent with generally accepted accounting
principles.

 

“Controlled Account” means a deposit account maintained at the Controlled
Account Bank for the purpose of receiving deposited Collections.

 

“Controlled Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Seller and each Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided that the Controlled Account
Agreements entered into (and as amended) on or prior to the date hereof shall be
deemed to be reasonably acceptable to the Administrative Agent.

 

“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of March 31, 2015 (as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of June 8, 2016), by and among the financial
institutions named therein, as the Lenders, Bank of America, N.A., as Agent,
U.S. Swingline Lender and U.S. Letter of Credit Issuer, Bank of America, N.A.
(acting through its Canada Branch), as Canadian Swingline Lender and Canadian
Letter of Credit Issuer, United Rentals (North America), Inc. and certain of its
Subsidiaries, as the U.S. Borrowers, United Rentals, Inc. and certain of its
Subsidiaries, as the Guarantors, United Rentals of Canada, Inc., as the Canadian
Borrower, United Rentals Financing Limited Partnership, as the Specified Loan
Borrower, and certain other parties thereto, as the same may, from time to time,
be further amended, waived, modified, supplemented or replaced but only to the
extent that the Purchaser Agents approve such

 

I- 8

--------------------------------------------------------------------------------


 

“Dilution Reserve” for any Receivable Interest at any time means an amount equal
to (a) the Net Receivables Pool Balance on such date multiplied by (b) the
Dilution Reserve Percentage at such time.

 

“Dilution Reserve Percentage” means for any Receivable Interest at any time an
amount equal to:

 

[(Stress Factor x Expected Dilution Ratio) + (Dilution Volatility)]

multiplied by the Dilution Horizon Ratio

 

Where:

 

Stress Factor = 2.25

 

Expected Dilution Ratio = the twelve month rolling average of the Reserve
Dilution Ratio

 

Dilution Volatility = (Dilution Spike - Expected Dilution Ratio) x (Dilution
Spike divided by Expected Dilution Ratio)

 

Dilution Spike= the highest Reserve Dilution Ratio as of the last day of each of
the twelve months immediately preceding such day

 

Dilution Horizon Ratio = the aggregate amount of newly generated Receivables
during the most recent two months divided by the Net Receivables Pool Balance as
of the last day of the most recent month.

 

“Eligible Assignee” means (a) with respect to Scotia Capital, (i) Scotia Capital
or any of its Affiliates or (ii) any other Person the short term debt of which
is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor
Service, Inc. and which is otherwise acceptable to the Purchaser Agents,
(b) with respect to PNC, (i) PNC or any of its Affiliates or (ii) any other
Person the short term debt of which is rated A-1 (or higher) by Standard &
Poor’s and P-1 by Moody’s Investor Service, Inc. and which is otherwise
acceptable to the Purchaser Agents, (c) with respect to BTMU, (i) BTMU or any of
its Affiliates or (ii) any other Person the short term debt of which is rated
A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor Service, Inc.
and which is otherwise acceptable to the Purchaser Agents, (d) with respect to
ST, (i) ST or any of its Affiliates or (ii) any other Person the short term debt
of which is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s
Investor Service, Inc. and which is otherwise acceptable to the Purchaser
Agents, and which is otherwise acceptable to the Purchaser Agents, (e) with
respect to BMO, (i) BMO or any of its Affiliates or any commercial paper conduit
administered by BMO or an Affiliate thereof, or (ii) any other Person the short
term debt of which is rated A-1 (or higher) by Standard & Poor’s and P-1 by
Moody’s Investor Service, Inc. and which is otherwise acceptable to the
Purchaser Agents, and (f) with respect to TD, (i)  TD or any of its Affiliates
or (ii) any other Person the short term debt of which is rated A-1 (or higher)
by Standard & Poor’s and P-1 by Moody’s Investor Service, Inc.  and which is
otherwise acceptable to the Purchaser Agents.

 

“Eligible Extended Term Receivable” means any Eligible Receivable that is an
Extended Term Receivable that is less than 181 days past its Invoice Date.

 

I- 11

--------------------------------------------------------------------------------


 

(q)                                 that following the occurrence of an Event of
Termination, is not a Receivable, the Obligor of which is a Government Obligor,
unless the Federal Assignment of Claims Act and each similar applicable law is
being fully complied with in respect of the Receivables owed by such Obligor;

 

(r)                                    the transfer, sale or assignment of which
does not contravene any applicable law, rule or regulation;

 

(s)                                   solely with respect to ENB Receivables,
the ENB Receivable Conditions are satisfied; and

 

(t)                                    that is not an Equipment Sale Receivable.

 

“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except for the presentment by the Originator of an invoice to
the Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto,
which Receivable has been acquired or purported to be acquired by the Seller by
purchase or by capital contribution pursuant to the Purchase Agreement;
provided, that “ENB Receivable” shall not include any Excluded Receivables.

 

“ENB Receivable Conditions” means with respect to an ENB Receivable being
treated as an Eligible Receivable, the satisfaction of either of the following
conditions: (a) the Senior Secured Indebtedness Leverage Ratio shall not exceed
1.25 to 1.0; or (b) the Collection Agent maintains at least $50,000,000 in
availability under the Credit Agreement.

 

“Equipment Sale Receivable” means any receivable or other indebtedness owing to
the Originator, that but for clause (i) of the proviso to the definition of
“Receivable” would constitute a Receivable hereunder, in respect of the sale of
tangible personal property which such Originator uses productively in its trade
or business or holds for investment, unless such property is ineligible to
become Relinquished Property (as such term is defined in the Master Exchange
Agreement).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Rate” means:

 

(a) for any Fixed Period other than any Fixed Period for any Receivable Interest
in the Pool Receivables held by ST, PNC or, BMO or TD (in their respective
capacities as a Bank), an interest rate per annum (expressed as a decimal and
rounded upwards, if necessary, to the nearest one hundredth of a percentage
point) equal to the offered rate per annum for deposits

 

I- 14

--------------------------------------------------------------------------------


 

in U.S. dollars in a principal amount of not less than $1,000,000 for such Fixed
Period as of 11:00 A.M., London time, two Business Days before the first day of
such Fixed Period, which appears on display designated on page “LIBOR01” on
Reuters Money 3000 Services (or such other page as may replace the LIBOR01
page on that service) or such services displaying the London interbank offered
rate for deposits in Dollars as may replace Reuters Money 3000 Service (the
“Reuters Screen LIBOR01 Page”); provided that, if more than one rate is
specified on Reuters Screen LIBOR01 Page, the applicable rate shall be the
arithmetic mean of all such rates; provided further that if on any Business Day
that the Eurodollar Rate is to be determined any Purchaser Agent shall have
determined (which determination shall be conclusive and binding upon the parties
hereto), by reason of circumstances affecting the interbank Eurodollar market,
either that: (a) dollar deposits in the relevant amounts and for the relevant
Settlement Period are not available, or (b) adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Settlement Period, the
Administrative Agent will request the principal London office of Scotia Capital
(the “Eurodollar Reference Bank”), to provide the Administrative Agent with its
quotation at approximately 11:00 A.M., London time, on such date of the rate per
annum it offers to prime banks in the London interbank market for deposits in
U.S. dollars for the requested Fixed Period in an amount substantially equal to
the Capital associated with such Fixed Period; if the Eurodollar Reference Bank
does not furnish timely information to the Administrative Agent for determining
the Eurodollar Rate, then the Eurodollar Rate shall be considered to be the
Alternate Base Rate for such Fixed Period; and

 

(b) for any Fixed Period for any Receivable Interest in the Pool Receivables
held by ST, PNC, BMO or BMOTD (in their respective capacities as a Bank), on any
date of determination during such Fixed Period, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the one-month “Eurodollar Rate” for
deposits in dollars as reported on Reuters Screen LIBOR01 Page or on any
successor or substitute page of such service, or any successor or substitute for
such service, for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the ST
Purchaser Agent (with respect to any Receivable Interest in the Pool Receivables
held by ST), the PNC Purchaser Agent (with respect to any Receivable Interest in
the Pool Receivables held by PNC) or, the Fairway Purchaser Agent (with respect
to any Receivable Interest in the Pool Receivables held directly by BMO in its
capacity as a Bank) or the TD Purchaser Agent (with respect to any Receivable
Interest in the Pool Receivables held by TD) from another recognized source for
interbank quotation), in each case, changing when and as such rate changes.

 

Notwithstanding anything in this definition to the contrary, in no event shall
the Eurodollar Rate be less than zero for purposes of this Agreement or any
other Transaction Document.

 

“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:

 

Eurodollar Rate (Reserve Adjusted)

=

 

Eurodollar Rate

 

 

 

1 - Eurodollar Reserve Percentage

 

I- 15

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term comparable to such Fixed Period.

 

“Event of Termination” has the meaning specified in Exhibit V.

 

“Excluded Receivables” means each of the following: (a) each receivable from a
“6661 account” or a “7771 account” or other account with an account number that
the Collection Agent or the Seller has notified the Administrative Agent in
writing is used solely to track non-account customer accounts receivable and
(b) the indebtedness of each Person identified as an excluded obligor in a side
letter among the Seller, the Originator, the Collection Agent, the
Administrative Agent and each Purchaser Agent, as such side letter may be
amended from time to time at the request of the Seller, the Originator and the
Collection Agent and with the written consent of the Administrative Agent
(acting on the instruction of each Purchaser Agent).

 

“Excluded Taxes” has the meaning specified in Section 7.04(d).

 

“Existing Agreement” has the meaning as set forth in the preamble to this
Agreement.

 

“Extended Term Receivable” means the U.S. dollar denominated indebtedness of any
Obligor resulting from the provision, lease or sale of goods or services to such
Obligor by the Originator under a Contract generated by the Originator in the
ordinary course of its business (except that the stated repayment term is
greater than 30 days but not more than 90 days) for which all actions required
to be performed by the Originator have been performed, and includes the right to
payment of any sales tax, interest or finance charges and other obligations of
such Obligor with respect thereto, which Receivable has been acquired or
purported to be acquired by the Seller by purchase or by capital contribution
pursuant to the Purchase Agreement; provided that “Extended Term Receivable”
shall not include (x) any Equipment Sale Receivables or (y) any Excluded
Receivables.

 

“Facility Termination Date” means the earliest of (a) August 29, 2017,28, 2018,
(b) the date determined pursuant to Section 2.02, (c) the date the Purchase
Limit is reduced to zero pursuant to Section 1.01(b) or (d) the date upon which
the Credit Agreement is terminated in connection with an Event of Default
thereunder.

 

“Fairway” has the meaning as set forth in the preamble to this Agreement.

 

“Fairway Purchaser Agent” means BMO and its successors and assigns.

 

I- 16

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to time.

 

“Federal Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §
§ 101 et seq.

 

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

 

“Fee Agreement” means the Scotia Capital Fee Agreement, the PNC Fee Agreement,
the BTMU Fee Agreement, the ST Fee Agreement or, the BMO Fee Agreement or the TD
Fee Agreement.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” has the meaning specified in the Credit Agreement.

 

“Fixed Period” means with respect to any Receivable Interest in the Pool
Receivables:

 

(a)           initially the period commencing on the date of purchase of such
Receivable Interest and ending (i) on the last day of the same calendar month as
such date of purchase, or (ii) other than with respect to any Receivable
Interest in the Pool Receivables held by ST, PNC or, BMO or TD (in their
respective capacities as a Bank), such other number of days as the Seller shall
select and the related Purchaser Agent shall approve pursuant to Section 1.02,
up to 31 days from such date; and

 

(b)           thereafter (i) a period of one month commencing on the last day of
the immediately preceding Fixed Period for such Receivable Interest (which
period shall correspond to a calendar month in the case of any Receivable
Interest in the Pool Receivables held by ST, PNC or, BMO or TD (in their
respective capacities as a Bank)) or (ii) other than with respect to any
Receivable Interest in the Pool Receivables held by ST, PNC, BMO or BMOTD (in
their respective capacities as a Bank), such other period commencing on the last
day of the immediately preceding Fixed Period for such Receivable Interest and
ending such number of

 

I- 17

--------------------------------------------------------------------------------


 

days (not to exceed 31 days) as the Seller shall select and the related
Purchaser Agent shall approve on notice by the Seller received by the related
Purchaser Agent (including notice by telephone, confirmed in writing) not later
than 11:00 A.M. (New York City time) on such last day;

 

provided that

 

(i)            the Fixed Period with respect to Pooled Commercial Paper shall be
the immediately preceding calendar month;

 

(ii)           any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate shall be (x) other than with respect to any
Receivable Interest in the Pool Receivables held by ST, PNC or, BMO or TD (in
their respective capacities as a Bank), a period from one to and including 29
days, or a period of one month, as the Seller may select as provided above, and
(y) with respect to any Receivable Interest in the Pool Receivables held by ST,
PNC or, BMO or TD (in their respective capacities as a Bank), a period of one
month which shall correspond to a calendar month;

 

(iii)          any Fixed Period (other than of one day) that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day (provided, however, that if Yield in respect of such Fixed Period
is calculated by reference to the Eurodollar Rate (other than with respect to
any Receivable Interest in the Pool Receivables held by ST, PNC or, BMO or TD
(in their respective capacities as a Bank)), and such Fixed Period would
otherwise end on a day that is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Fixed Period shall end
on the next preceding Business Day);

 

(iv)          in the case of any Fixed Period of one day, (x) if such Fixed
Period is the initial Fixed Period for a Receivable Interest in the Pool
Receivables, such Fixed Period shall be the day of purchase of such Receivable
Interest in the Pool Receivables; (y) any subsequently occurring Fixed Period
that is one day shall, if the immediately preceding Fixed Period is more than
one day, be the last day of such immediately preceding Fixed Period, and, if the
immediately preceding Fixed Period is one day, be the day next following such
immediately preceding Fixed Period; and (z) if such Fixed Period occurs on a day
immediately preceding a day that is not a Business Day, such Fixed Period shall
be extended to the next succeeding Business Day; and

 

(v)           in the case of any Fixed Period for any Receivable Interest in the
Pool Receivables that commences before the Termination Date for such Receivable
Interest and would otherwise end on a date occurring after such Termination
Date, such Fixed Period shall end on such Termination Date and the duration of
each Fixed Period that commences on or after the Termination Date for such
Receivable Interest shall be of such duration as shall be selected by the
related Purchaser Agent.

 

“Former Deal Documents” means the Amended and Restated Receivables Purchase
Agreement, dated as of June 26, 2001, among the Seller, United Rentals, the
issuers party thereto, the banks party thereto and Calyon New York Branch, as
Agent, and the documents

 

I- 18

--------------------------------------------------------------------------------


 

dealer and such Purchaser Agent for any Fixed Period for any Receivable Interest
is a discount rate (or rates), then such rate shall be the rate (or if more than
one rate, the weighted average of the rates) resulting from converting such
discount rate (or rates) to an interest-bearing equivalent rate per annum.

 

“Invoice Date” means the date on which an invoice is sent to the Obligor.

 

“LCR Security” means, with respect to any Person, any commercial paper or
security issued by such Person (other than equity securities issued by such
Person to another Person of which such Person is a consolidated subsidiary)
within the meaning of Paragraph    .32(e)(1)(viii) of the final rules titled
Liquidity Coverage Ratio: Liquidity Risk Measurement Standards, 79 Fed. Reg.
197, 61440 et seq. (October 10, 2014).

 

“Liberty” has the meaning as set forth in the preamble to this Agreement.

 

“Liberty Purchaser Agent” means Scotia Capital and its successors and assigns.

 

“Like-Kind Exchange” means, with respect to each Exchanger, each of a series of
“exchanges”, as defined in Sections 1.1031(k)-1(b)(i) and 1.1031(k)-1(b)(ii) of
the Treasury Regulations, pursuant to this Agreement, as determined by each
Exchanger, consisting of one or more transfers of Relinquished Property and one
or more subsequent related acquisitions of Replacement Property within the
relevant Exchange Period that are of like-kind, as defined in Sections
1.1031(a)-1(b) and 1.1031(a)-2 of the Treasury Regulations and under the “safe
harbors” section 4.01 of Rev. Proc 2003-39. Capitalized terms used above but not
defined herein are as defined in the Master Exchange Agreement.

 

“Like-Kind Exchange Account” means an account or accounts established jointly
with a Qualified Intermediary pursuant to and for the purpose of facilitating
any Like-Kind Exchange that (1) qualifies within the definition of “Joint
Accounts” described in section 5.02 of Rev. Proc. 2003-39, (2) is used to
receive Relinquished Property Proceeds and any Additional Subsidies from the
Collection Accounts, and (3) used to provide such funds to pay off indebtedness
related to Relinquished Property Subject to Liabilities or to transfer to the
Disbursement Accounts (to the extent of the funds in the Exchange Account,
including any funds earned from the investment of funds held in the Exchange
Account). Capitalized terms used in this definition but not defined herein are
as defined in the Master Exchange Agreement.

 

“Liquidation Day” means, for any Receivable Interest, (a) each day during a
Settlement Period for such Receivable Interest in the Pool Receivables on which
the conditions set forth in paragraph 2 of Exhibit II are not satisfied,
(b) each day that occurs on or after the Termination Date for such Receivable
Interest in the Pool Receivables, (c) each day after the occurrence of the
Facility Termination Date, and (d) each day that an Event of Termination (not
otherwise waived in accordance with the waiver provisions set forth in
Section 2.02) occurs.

 

“Liquidation Fee” means, for any Fixed Period during which a Liquidation Day
occurs, the amount, if any, by which (a) the additional Yield (calculated
without taking into account any Liquidation Fee or any shortened duration of
such Fixed Period pursuant to clause (v) of the definition thereof) that would
have accrued during such Fixed Period on the reductions of Capital of the
Receivable Interest relating to such Fixed Period had such reductions remained

 

I- 20

--------------------------------------------------------------------------------


 

(b)           the Outstanding Balance of Eligible Receivables for Obligors that
are United States, federal government, governmental subdivisions or agencies
that in the aggregate are in excess of 2% of the aggregate Outstanding Balance
of all Eligible Receivables;

 

(c)           the Outstanding Balance of Eligible Receivables for Obligors that
are state government, governmental subdivisions or agencies that in the
aggregate are in excess of 4% of the aggregate Outstanding Balance of all
Eligible Receivables;

 

(d)           the aggregate monthly collections received during the preceding
calendar month and not deposited into the Controlled Account in accordance with
the provisions of Section 1.04(a) hereof;

 

(e)           the aggregate amount of Collections received as credit card
payments during the preceding calendar month that were not deposited into the
Controlled Account in accordance with the provisions of Section 1.04(a) hereof;

 

(f)            the amount shown as “Un-reconciled Difference” in the latest
Monthly Report expressed as a positive number;

 

(g)           with respect to any Obligor in respect of which (i) there is
currently an Outstanding Balance of Eligible Receivables owing from such Obligor
in excess of $100,000 and (ii) there is a payable owing from the Collection
Agent or any of its Affiliates to such Obligor, the lesser of (x) the
Outstanding Balance of Eligible Receivables owing from such Obligor and (y) the
aggregate amount owing from the Collection Agent and its Affiliates to such
Obligor;

 

(h)           the Outstanding Balance of ENB Receivables that (i) in the
aggregate are in excess of 20% of the aggregate Outstanding Balance of all
Eligible Receivables or (ii) are greater than 2830 days old;

 

(i)            the Outstanding Balance of Eligible Extended Term Receivables
that in the aggregate are in excess of 10% of the aggregate Outstanding Balance
of all Eligible Receivables;

 

(j)            the Outstanding Balance of Eligible Receivables as to which any
payment, or part thereof remains unpaid for 91 days or more after the Invoice
Date for such payment (or, in the case of Extended Term Receivables, as to which
any payment or part thereof remains unpaid for 151 days or more after the
Invoice Date for such payment) that in the aggregate is in excess of 5% of the
aggregate Outstanding Balance of all Receivables other than the ENB Receivables;
and

 

(k)           the aggregate Contractual Dilution Amount as of the end of the
preceding calendar month.

 

“Non-Delaying Bank” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Non-Extending Bank” has the meaning set forth in Section 1.04(h).

 

“Nonrenewing Bank” has the meaning set forth in Section 1.13(a).

 

I- 22

--------------------------------------------------------------------------------


 

“Notice of Effectiveness” means a notice upon receipt of which the Seller
effectively transfers to the Administrative Agent the exclusive control of the
Controlled Account.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract
(other than any such Person whose indebtedness constitutes Excluded
Receivables); provided that in the event that any payments in respect of a
Contract are made by any other Person, such other Person shall also be deemed to
be an Obligor.

 

“Original Date” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Originator” means United Rentals (North America), Inc. (f/k/a UR Merger Sub
Corporation, as successor in interest to United Rentals (North America), Inc.
and United Rentals Northwest, Inc.) and its successors and permitted assigns.

 

“Other Corporations” means United Rentals, Inc. and all of its Subsidiaries
except the Seller.

 

“Other Costs” has the meaning specified in Section 7.04(c).

 

“Other Investors” means any Person other than the Seller, the Originator or the
Collection Agent.

 

“Other Sellers” has the meaning specified in Section 7.04(c).

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means United Rentals, Inc. and its successors and permitted assigns.

 

“Performance Undertaking Agreement” means the Amended and Restated Performance
Undertaking Agreement, dated as of the date hereof, made by United Rentals in
favor of the Seller, as the same may, from time to time, be amended, restated,
modified or supplemented.

 

“Percentage” of any Bank means, (a) with respect to Scotia Capital,
40.0033.3333333%, (b) with respect to PNC, 16.0014.8148148%, (c) with respect to
BTMU, 16.0014.8148148%, (d) with respect to ST, 12.0011.1111111%, (e) with
respect to BMO, 16.0011.1111111%, (f) with respect to TD, 14.8148148%, and (fg)
with respect to a Bank that has entered into an Assignment and Acceptance, the
amount set forth therein as such Bank’s Percentage, in each case as such amount
may be modified by an Assignment and Acceptance entered into between a Bank and
an Eligible Assignee.

 

“Periodic Report” means the Monthly Report, the Weekly Report or the Daily
Report.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

I- 23

--------------------------------------------------------------------------------


 

“PNC” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“PNC Fee Agreement” means the separate fee agreement, dated on or about the date
hereof, pertaining to fees among the Seller and PNC as PNC Purchaser Agent, as
the same may be amended or restated from time to time.

 

“PNC Purchaser Agent” means PNC and its successors and assigns.

 

“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

 

“Purchase Limit” means $625,000,000,675,000,000, as such amount may be reduced
pursuant to Section 1.01(b). References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.

 

“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables,
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (iv) any other Person that becomes a Purchaser
hereunder that is a receivables investment company that in the ordinary course
of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables.

 

I- 24

--------------------------------------------------------------------------------


 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, and (v) BMO and its permitted successors and
assigns as Fairway Purchaser Agent, and (vi) TD and its permitted successors and
assigns as TD Purchaser Agent.

 

“Purchaser Agent’s Account” means (i) with respect to Scotia Capital, the
special account (account number 1016733, ABA No. 026-002532, FFC: BNS HOUSTON —
NOSCUS4H (Liberty Street Funding LLC — acct 1016733)) of Scotia Capital
maintained at the office of Scotia Capital; (ii) with respect to PNC, the
special account (account number 1002422076, ABA No. 043-000-096) of PNC
maintained at the office of PNC; (iii) with respect to BTMU, the special account
(account number 310-035-147, ABA No. 026-009-632) of BTMU maintained at the
office of BTMU; (iv) with respect to ST, the special account (account number
1000022220783, ABA No. 061000104, Ref: United Rentals) of ST maintained at the
office of ST; and (v) with respect to BMO, the special account (account number
254580-4, ABA No. 071000288, Reference: URRL II) of Fairway maintained at Harris
Trust & Savings Bank; and (vi) with respect to TD, the special account (account
number 1020-74 14669, ABA No. 026009593) of TD maintained at the office of TD.

 

“Qualified Intermediary” means United Rentals Exchange, LLC, a qualified
intermediary as defined in Treasury Regulation Section 1.1031(k)-1(g)(4).

 

“Rating Agency” means Standard & Poor’s, Moody’s or Fitch, or any successor
thereto.

 

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto, which Receivable has been
acquired or purported to be acquired by the Seller by purchase or by capital
contribution pursuant to the Purchase Agreement; provided that “Receivable”
shall not include any (i) Equipment Sale Receivables or (ii) Excluded
Receivables. For the avoidance of doubt, Receivables shall include ENB
Receivables.

 

“Receivable Interest” means, at any date of determination, an undivided
percentage ownership interest in (a) all then outstanding Pool Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 1.03, (b) all Related
Security with respect to such Pool Receivables and (c) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security.
Each undivided percentage interest shall be computed as

 

C + YR + LR + CAFR +DR

NRPB

 

I- 25

--------------------------------------------------------------------------------


 

where:

 

C

=

 

the Capital of each such Receivable Interest at the time of computation.

 

 

 

 

YR

=

 

the Yield Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

LR

=

 

the Loss Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

CAFR

=

 

the Collection Agent Fee Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

DR

=

 

the Dilution Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

NRPB

=

 

the Net Receivables Pool Balance at the time of computation.

 

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.

 

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable, payment of which is directed to one of the Collection Accounts.

 

“Recipient” has the meaning specified in Section 1.11.

 

“Refund Recipient” has the meaning specified in Section 7.04(g).

 

“Related Bank” means (a) with respect to Liberty and the Liberty Purchaser
Agent, Scotia Capital and each Eligible Assignee that shall become a party to
the Agreement as a Related Bank for Liberty and the Liberty Purchaser Agent
pursuant to Section 7.03; (b) with respect to Gotham and the Gotham Purchaser
Agent, BTMU and each Eligible Assignee that shall become a party to the
Agreement as a Related Bank for Gotham and the Gotham Purchaser Agent pursuant
to Section 7.03; (c) with respect to Fairway and the Fairway Purchaser Agent,
BMO and each Eligible Assignee that shall become a party to the Agreement as a
Related Bank for Fairway and the Fairway Purchaser Agent pursuant to
Section 7.03, (d) with respect to the PNC Purchaser Agent, PNC and each Eligible
Assignee that shall become a party to the Agreement as a Related Bank for the
PNC Purchaser Agent pursuant to Section 7.03, (e) with respect to the ST
Purchaser Agent, ST and each Eligible Assignee that shall become a party to the
Agreement as a Related Bank for the ST Purchaser Agent pursuant to Section 7.03,
and (f(f) with respect to the TD Purchaser Agent, TD and each Eligible Assignee
that shall become a party to the Agreement as a Related Bank for the TD
Purchaser Agent pursuant to Section 7.03, and (g)

 

I- 26

--------------------------------------------------------------------------------


 

“Settlement Period” for any Receivable Interest means (i) each period commencing
on the first day and ending on the last day of each Fixed Period for such
Receivable Interest and (ii) on and after the Termination Date for such
Receivable Interest, such period (including, without limitation, a period of one
day) as shall be selected from time to time by the related Purchaser Agent or,
in the absence of any such selection, each period of thirty days from the last
day of the immediately preceding Settlement Period.

 

“Special Indemnified Amounts” has the meaning specified in Section 4.07.

 

“Special Indemnified Party” has the meaning specified in Section 4.07.

 

“ST” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“ST Fee Agreement” means the separate fee agreement, effective as of
September 18, 2014, pertaining to fees among the Seller and ST as ST Purchaser
Agent, as the same may be amended or restated from time to time.

 

“ST Purchaser Agent” means ST and its successors and assigns.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a division
of McGraw Hill Financial, Inc.

 

“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.

 

“Tangible Net Worth” means at any time the excess of (a) the Outstanding Balance
of all Receivables plus cash and cash equivalents of the Seller, minus (b) the
sum of (i) the Outstanding Balance of such Receivables that have become
Defaulted Receivables, plus (ii) Capital, Yield Reserve, Loss Reserve,
Collection Agent Fee Reserve and Dilution Reserve.

 

“Taxes” has the meaning specified in Section 7.04(d).

 

“TD” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“TD Fee Agreement” means the separate fee agreement, effective as of August 29,
2017, pertaining to fees among the Seller and TD as TD Purchaser Agent, as the
same may be amended or restated from time to time.

 

“TD Purchaser Agent” means TD and its successors and assigns.

 

“Termination Date” for any Receivable Interest in the Pool Receivables means
(a) in the case of a Receivable Interest in the Pool Receivables owned by a
Purchaser, the earlier of (i) the Business Day that the Seller or the related
Purchaser Agent so designates by notice to the other at least two Business Days
in advance for such Receivable Interest in the Pool Receivables

 

I- 29

--------------------------------------------------------------------------------


 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1.             Conditions Precedent to Initial Purchase. The initial purchase of
a Receivable Interest in the Pool Receivables under this Third Amended and
Restated Agreement is subject to the conditions precedent that the
Administrative Agent and each Purchaser Agent shall have received on or before
the date of such purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Administrative Agent and
each Purchaser Agent:

 

(a)           A certificate of the Secretary or Assistant Secretary of the
Seller and the Originator certifying (i) copies of the resolutions of the Board
of Directors of the Seller and the Originator approving the applicable
Transaction Documents, (ii) copies of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
Transaction Documents, (iii) the by-laws of the Seller and the Originator and
(iv) the names and true signatures of the officers of the Seller and the
Originator authorized to sign the Transaction Documents to be signed by it
hereunder. Until the Administrative Agent and each Purchaser Agent receives a
subsequent incumbency certificate from the Seller or the Originator, as the case
may be, the Administrative Agent and each Purchaser Agent shall be entitled to
rely on the last such certificate delivered to it by the Seller or the
Originator.

 

(b)           A certificate of the Secretary or Assistant Secretary of the
Parent certifying (i) copies of the resolutions (if required) of the Board of
Directors of the Parent approving the Performance Undertaking Agreement,
(ii) copies of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Performance Undertaking
Agreement and (iii) the names and true signatures of the officers thereof
authorized to sign the Performance Undertaking Agreement.

 

(c)           A copy of the certificate of formation or articles of
incorporation of the Seller, certified as of a recent date by the Secretary of
State or other appropriate official of the state of its organization, and a
certificate as to the good standing of the Seller from such Secretary of State
or other official, dated as of a recent date.

 

(d)           Acknowledgment copies or time stamped receipt copies of proper
financing statement amendments and assignments, duly filed on or before the date
of such initial purchase under the UCC of all relevant jurisdictions necessary
to perfect the ownership and security interests contemplated by the Agreement
and the Purchase Agreement.

 

(e)           Acknowledgment copies, or time stamped receipt copies of proper
financing statements, if any, necessary to release all security interests and
other rights of any Person in the Collateral previously granted by the Seller or
the Originator.

 

(f)            Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Agreements), costs and expenses to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 7.04(b) of the Agreement and
the Fee Agreements.

 

II- 1

--------------------------------------------------------------------------------


 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants as follows:

 

(a)                                               The Seller is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware, and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified or in good standing would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                               The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
(i) are within the Seller’s limited liability company powers, (ii) have been
duly authorized by all necessary limited liability company action, (iii) do not
contravene (1) the Seller’s certificate of formation and limited liability
company agreement, (2) any law, rule or regulation applicable to the Seller,
(3) any contractual restriction binding on or affecting the Seller or its
property, the violation of which could reasonably be expected to have a Material
Adverse Effect on the collectibility of any Pool Receivable or a Material
Adverse Effect on Seller or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Seller or its property, and (iv) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties (except for the interest created pursuant to the
Agreement). Each of the Transaction Documents to which it is a party has been
duly executed and delivered by a duly authorized officer of the Seller.

 

(c)                                                No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required for the due execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party, except for
the filing of UCC financing statements that are referred to therein other than
those which have been obtained; provided that the right of any assignee of a
Receivable the obligor of which is a Government Obligor to enforce such
Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
Originator thereof or the Seller shall not have complied with the applicable
provisions of any such law in connection with the assignment or subsequent
reassignment of any such Receivable.

 

(d)                                               Each of the Transaction
Documents to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(e)                                                The consolidated balance
sheets of United Rentals and its Subsidiaries as at the end of its most recent
fiscal year, and the related consolidated statements of income and retained
earnings of United Rentals and its Subsidiaries for such fiscal year, copies of
which have been furnished to the Administrative Agent and each Purchaser Agent,
fairly present in all material respects the consolidated financial condition of
United Rentals and its Subsidiaries as at such date and the consolidated results
of the operations of United Rentals and its Subsidiaries for

 

III- 1

--------------------------------------------------------------------------------


 

the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied, and since the end of its most recent
fiscal year there has been no material adverse change in the business,
operations, property or financial condition of United Rentals or its
Subsidiaries, except as may have previously been disclosed to the Administrative
Agent and each Purchaser Agent. Notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans (as defined in the Credit Agreement) pursuant to the Credit
Agreement and at such time each of Scotia Capital, PNC, BTMU, ST, BMO and BMOTD
are Revolving Credit Lenders (as defined therein) thereunder, such waiver or
extension will be deemed to have been made with respect to the delivery of such
financials under this Agreement; provided, that written notice of the request
for such waiver or extension is delivered by the Collection Agent to the
Administrative Agent (for distribution to the Purchaser Agents) promptly after
such request being sent to the Revolving Credit Lenders under the Credit
Agreement. Since the formation of the Seller, there has been no material adverse
change in the business, operations, property or financial or other condition of
the Seller.

 

(f)                                                 There is no pending or, to
the Seller’s knowledge, threatened action or proceeding affecting United Rentals
or any of its Subsidiaries before any court, governmental agency or arbitrator
that may materially adversely affect the financial condition or operations of
United Rentals or any of its Subsidiaries or the ability of the Seller or United
Rentals to perform their respective obligations under the Transaction Documents,
or which purports to affect the legality, validity or enforceability of the
Transaction Documents. To the Seller’s knowledge, neither United Rentals nor any
Subsidiary is in default with respect to any order of any court, arbitration or
governmental body except for defaults with respect to orders of governmental
agencies that defaults are not material to the business or operations of United
Rentals and its Subsidiaries, taken as a whole.

 

(g)                                                No proceeds of any purchase
or reinvestment will be used to acquire any equity security of a class that is
registered pursuant to Section 12 of the Securities Exchange Act of 1934.

 

(h)                                               The Seller is the legal and
beneficial owner of the Pool Receivables and Related Security free and clear of
any Adverse Claim (other than any Adverse Claim arising under or permitted by
any Transaction Document). Upon each purchase of or reinvestment in a Receivable
Interest, the Investors or the Banks, as the case may be, shall acquire a valid
and perfected undivided percentage ownership interest or first priority security
interest to the extent of the pertinent Receivable Interest in each Pool
Receivable then existing or thereafter arising and in the Related Security and
Collections with respect thereto; provided that the right of any assignee of a
Receivable the obligor of which is a Government Obligor to enforce such
Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
Originator thereof or the Seller shall not have complied with the applicable
provisions of any such law in connection with the assignment or subsequent
reassignment of any such Receivable. No effective financing statement or other
instrument similar in effect covering any Contract or any Pool Receivable or the
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Administrative Agent relating to the
Agreement and those filed pursuant to the Purchase Agreement.

 

III- 2

--------------------------------------------------------------------------------


 

enforceability of ENB Receivables or the interests of the Seller or the
Investors therein, such amendment shall require the written consent of the
Purchaser Agents.

 

(q)                                               Seller is not, nor, to the
best of Seller’s knowledge, is it owned or controlled by Persons that are:
(i) the target of any sanctions under any Sanctions Laws, or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of sanctions administered or enforced by the government of the
United States or Canada under any Sanctions Law.

 

(r)                                                  Neither the entering into
of this Agreement, the sale, assignment and transfer of the Receivable Interests
hereunder nor the consummation of any other transactions contemplated hereby
will result in the acquisition by the Administrative Agent or any of the
Investors of an “ownership interest” (as defined under the Volcker Rule) in the
Seller.

 

(s)                                                 The Seller has not issued
any LCR Securities, and the Seller is a consolidated subsidiary of the Parent
under generally accepted accounting principles in the United States in effect
from time to time.

 

III- 4

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

COVENANTS OF THE SELLER

 

Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks, the
Administrative Agent or the Purchaser Agents are paid in full:

 

(a)                                               Compliance with Laws, Etc.

 

(i)                                    The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Receivables Pool, taken as a whole, or the ability of
the Seller to perform its obligations under the Transaction Documents.

 

(ii)                                 The Seller will not, directly or
indirectly, use the proceeds of the purchase of Receivable Interests in the Pool
Receivables, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, in any manner that would
result in a violation of Sanctions Laws by any Person (including any Investor).

 

(b)                                               Offices, Records and Books of
Account. The Seller will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the Pool
Receivables (and all original documents relating thereto) at the address of the
Seller set forth in Section 7.02 of the Agreement or, upon 30 days’ prior
written notice to the Administrative Agent, at any other locations in
jurisdictions where all actions reasonably requested by the Administrative Agent
to protect and perfect the interest in the Collateral have been taken and
completed. The Seller also will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including, without limitation, records
adequate to permit the daily identification of each Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable).

 

(c)                                                Performance and Compliance
with Contracts and Credit and Collection Policy. The Seller will require, at its
expense, that the Originator will timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, and timely and fully comply
in all material respects with the Credit and Collection Policy in regard to each
Pool Receivable and the related Contract.

 

(d)                                               Sales, Liens, Etc. The Seller
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim (other than any

 

IV- 1

--------------------------------------------------------------------------------


 

proceeds other than Collections of Pool Receivables and the proceeds of Excluded
Receivables. The Seller will not deposit or otherwise credit, or cause or issue
any instructions to be so deposited or credited, to the Collection Accounts cash
or cash proceeds other than Collections of Pool Receivables, the proceeds of
Equipment Sale Receivables, the proceeds of Excluded Receivables, and to the
limited extent permitted herein, Identifiable Combined Assets. The Seller will
use its commercially reasonable efforts to not cause any proceeds of Excluded
Receivables to be transferred or deposited into the Controlled Account and, in
the event any such proceeds of Excluded Receivables are so transferred or
deposited into the Controlled Account, the Seller will transfer, or cause to be
transferred (and the Collection Agent agrees to transfer), such proceeds to the
Originator within one Business Day of the day on which the Seller becomes aware
that such proceeds are transferred or deposited into the Controlled Account (but
in no event more than two Business Days after the date on which such proceeds
are transferred or deposited into the Controlled Account).

 

(j)                                                  Marking of Records. At its
expense, the Seller will mark its master data processing records evidencing Pool
Receivables and related Contracts with a legend evidencing that Receivable
Interests related to such Pool Receivables and related Contracts have been sold
in accordance with the Agreement.

 

(k)                                               Reporting Requirements. The
Seller will provide to the Administrative Agent (in multiple copies, if
requested by the Administrative Agent) the following:

 

(i)                                    as soon as available and in any event
within 45 days after the end of the first three quarters of each fiscal year of
United Rentals, balance sheets of United Rentals, its Subsidiaries and the
Seller as of the end of such quarter and statements of income and retained
earnings of United Rentals, its Subsidiaries and the Seller for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of United Rentals;
notwithstanding the foregoing, in the event the due date for delivery of such
financials is waived or extended with respect to the Revolving Loans (as defined
in the Credit Agreement) pursuant to the Credit Agreement and at such time each
of Scotia Capital, PNC, BTMU, ST, BMO and BMOTD are Revolving Credit Lenders (as
defined therein) thereunder, such waiver or extension will be deemed to have
been made with respect to the delivery of such financials under this Agreement;
provided that written notice of the request for such waiver or extension is
delivered by the Collection Agent to the Administrative Agent (for distribution
to the Purchaser Agents) promptly after such request being sent to the Revolving
Credit Lenders under the Credit Agreement;

 

(ii)                                 as soon as available and in any event
within 90 days after the end of each fiscal year of United Rentals, a copy of
the annual report for such year for United Rentals and its Subsidiaries,
containing financial statements for such year audited by Ernst & Young or other
independent public accountants of recognized national standing; notwithstanding
the foregoing, in the event the due date for delivery of such financials is
waived or extended with respect to the Revolving Loans (as defined in the Credit
Agreement) pursuant to the Credit Agreement and at such time each of Scotia
Capital, PNC, BTMU, ST and, BMO and TD are Revolving Credit Lenders (as defined
therein) thereunder, such waiver or extension will be deemed to have been made
with respect to

 

IV- 3

--------------------------------------------------------------------------------


 

or acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person.

 

(p)                                               Distributions, Etc. So long as
a Purchaser’s Commercial Paper with respect to this transaction is outstanding,
any Capital of or Yield on any Receivable Interest is outstanding or any other
amounts are owed by the Seller hereunder to the Investors, the Banks, the
Administrative Agent or the Purchaser Agents, the Seller will not declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any membership interests of the
Seller, or return any capital to its members as such, or purchase, retire,
defease, redeem or otherwise acquire for value or make any payment in respect of
any membership interests of the Seller or any warrants, rights or options to
acquire any such interests, now or hereafter outstanding; provided, however,
that the Seller may declare and pay cash dividends on its membership interests
to its members so long as (i) no Event of Termination shall then exist or would
occur as a result thereof, (ii) such dividends are in compliance with all
applicable law including the limited liability company law of the state of the
Seller’s formation, and (iii) such dividends have been approved by all necessary
and appropriate company action of the Seller.

 

(q)                                Debt. The Seller will not incur any Debt,
other than any Debt incurred pursuant to the Agreement, the Purchase Agreement
or the Fee Agreements.

 

(r)                                   Limited Liability Agreement. The Seller
will not amend or delete Sections 7 to 10, 16, 20 to 25 or 30 of its limited
liability agreement.

 

(s)                                  Tangible Net Worth. The Seller will
maintain Tangible Net Worth at all times equal to at least 3% of the Outstanding
Balance of the Receivables at such time.

 

(t)                                   Liquidity Coverage Ratio. The Seller will
not issue any LCR Security.

 

IV- 7

--------------------------------------------------------------------------------


 

EXHIBIT V

 

EVENTS OF TERMINATION

 

Each of the following, unless waived in writing in accordance with Section 2.02,
shall be an “Event of Termination”:

 

(a)                                               A Collection Agent Default
shall have occurred; or

 

(b)                                               The Seller shall fail (i) to
transfer or cause to be transferred to the Administrative Agent when requested
any rights, pursuant to the Agreement, of the Collection Agent or (ii) to make
any payment required under Section 1.04, and any such failure to transfer or pay
shall remain unremedied for two (2) Business Days; or

 

(c)                                                Any representation or
warranty made or deemed made by the Seller (or any of its officers) pursuant to
the Agreement or any other Transaction Document or any information or report
delivered by the Seller pursuant to the Agreement or any other Transaction
Document shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered, and such incorrectness or untruth is
incapable of remedy or, if capable of remedy, is not corrected or cured within
fifteen (15) days of the earlier of Seller becoming aware of such incorrectness
or untruth or written notice thereof being given to the Seller by the
Administrative Agent or any Purchaser Agent; or

 

(d)                                               The Seller shall fail to
perform or observe any other term, covenant or agreement contained in the
Agreement or in any other Transaction Document on its part to be performed or
observed and any such failure shall remain unremedied for ten (10) days after
written notice thereof shall have been given to the Seller by the Administrative
Agent or any Purchaser Agent (or, with respect to a failure to deliver any
Periodic Report pursuant to the Agreement, such failure shall remain unremedied
for five (5) days (with respect to a Monthly Report) or two (2) Business Days
(with respect to a Daily Report or a Weekly Report) without a requirement for
notice); or

 

(e)                                                The Seller shall fail to pay
any principal of or premium or interest on any of its Debt that is outstanding
in a principal amount of at least $25,000,000 in the aggregate when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(f)                                                 Any purchase or any
reinvestment pursuant to the Agreement shall for any reason (other than pursuant
to the terms hereof) cease to create, or any Receivable Interest shall for any
reason cease to be, a valid and perfected undivided percentage ownership or
first priority

 

V- 1

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

COLLECTION AGENT DEFAULTS

 

Each of the following, unless waived in writing by the Required Purchaser Agents
(other than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent Default”:

 

(a)                       The Collection Agent (if United Rentals or any of its
Affiliates is the Collection Agent) (i) shall fail to perform or observe in any
material respect any term, covenant or agreement under the Agreement (other than
as referred to in clause (ii) of this paragraph (a)) and such failure shall
remain unremedied for two (2) Business Days or (ii) shall fail to make when due
any payment or deposit to be made by it under the Transaction Documents and such
failure to transfer or pay shall remain unremedied for two (2) Business Days; or

 

(b)                       The Collection Agent shall fail to transfer to the
Administrative Agent when requested any rights, pursuant to the Agreement, which
it then has as Collection Agent and any such failure to transfer or pay shall
remain unremedied for two (2) Business Days; or

 

(c)                        Any representation or warranty made or deemed made by
the Collection Agent (or any of its officers) pursuant to the Agreement or any
other Transaction Document or any information or report delivered by the
Collection Agent pursuant to the Agreement or any other Transaction Document
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered, and such incorrectness or untruth is incapable of
remedy or, if capable of remedy, is not corrected or cured within fifteen (15)
days of the earlier of the Collection Agent becoming aware of such incorrectness
or untruth or written notice thereof being given to the Collection Agent by the
Administrative Agent or any Purchaser Agent; or

 

(d)                       The Collection Agent shall fail to pay any principal
of or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $25,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)                        The Collection Agent shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors or file a notice of intention to make a proposal to some or all of its
creditors; or any proceeding shall be instituted by or against the Collection
Agent seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver,

 

VI- 1

--------------------------------------------------------------------------------


 

ANNEX B
CHANGED PAGES TO CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


 

CONFORMED COPY INCORPORATING
AMENDMENT NO. 34 EFFECTIVE AS OF AUGUST 30, 201629, 2017

 

 

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of September 24, 2012

 

between

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as Originator

 

UNITED RENTALS, INC.,

 

as Collection Agent

 

and

 

UNITED RENTALS RECEIVABLES LLC II,

 

as Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

PRELIMINARY STATEMENTS

1

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01

Certain Defined Terms

1

SECTION 1.02

Other Terms

8

 

 

 

ARTICLE II AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

8

 

 

 

SECTION 2.01

Facility

8

SECTION 2.02

Making Purchases

8

SECTION 2.03

Contributions

9

SECTION 2.04

Collections

9

SECTION 2.05

Settlement Procedures

10

SECTION 2.06

Payments and Computations, Etc.

10

 

 

 

ARTICLE III CONDITIONS OF PURCHASES

10

 

 

 

SECTION 3.01

Conditions Precedent to Initial Purchase from the Originator

10

SECTION 3.02

Conditions Precedent to All Purchases and Contributions

12

SECTION 3.03

Certification as to Representation and Warranties

12

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

13

 

 

 

SECTION 4.01

Representations and Warranties of the Originator

13

 

 

 

ARTICLE V COVENANTS

 

16

 

 

 

SECTION 5.01

Covenants of the Originator

16

SECTION 5.02

Covenant of the Originator and the Buyer

21

 

 

 

ARTICLE VI ADMINISTRATION AND COLLECTION OF RECEIVABLES

22

 

 

 

SECTION 6.01

Designation and Responsibilities of Collection Agent

22

SECTION 6.02

Rights and Remedies

22

SECTION 6.03

Transfer of Records to Buyer

23

 

 

 

ARTICLE VII EVENTS OF TERMINATION

23

 

 

 

SECTION 7.01

Events of Termination

23

 

 

 

ARTICLE VIII INDEMNIFICATION

25

 

 

 

SECTION 8.01

Indemnities by the Originator

25

 

i

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION
AGREEMENT

 

Dated as of September 24, 2012

 

UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation (f/k/a UR Merger
Sub Corporation, as successor in interest to United Rentals (North
America), Inc. and United Rentals Northwest, Inc.) (together with its successors
and permitted assigns, the “Originator”), UNITED RENTALS, INC., a Delaware
corporation, (“United Rentals”), as Collection Agent, and UNITED RENTALS
RECEIVABLES LLC II, a Delaware limited liability company (the “Buyer”), agree as
follows:

 

PRELIMINARY STATEMENTS

 

(1)                                 Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement. Capitalized terms not defined herein are used as
defined in the Receivables Agreement.

 

(2)                                 The Originator has Receivables that it
wishes to sell to the Buyer, and the Buyer is prepared to purchase such
Receivables on the terms set forth herein.

 

(3)                                 The Originator may also wish to contribute
Receivables to the capital of the Buyer on the terms set forth herein.

 

(4)                                 The parties hereto previously entered into
that certain Purchase and Contribution Agreement, dated as of May 31, 2005,
amended and restated as of December 22, 2008 and further amended and restated as
of September 28, 2011 (the “Existing Agreement”).

 

(5)                                 The parties hereto now desire to amend and
restate the Existing Agreement in its entirety as set forth herein and with the
effect from the date first set forth above.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent under the Receivables Agreement for the purchasers and the banks, or any
successor administrative agent appointed pursuant to the terms of the
Receivables Agreement.

 

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Agreement” means this Third Amended and Restated Purchase and Contribution
Agreement, dated as of September 24, 2012, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate shall be at all times equal
to the higher of:

 

(i)                                the rate of interest determined by Scotia
Capital in New York, New York, from time to time in its sole discretion, as its
prime commercial lending rate (which rate is not necessarily the lowest rate
that Scotia Capital charges any corporate customer); and

 

(ii)                             the Federal Funds Rate plus 0.50% per annum.

 

“Banks” means BMO, BTMU, PNC, Scotia Capital, ST and STTD.

 

“BMO” means Bank of Montreal and its successors and assigns.

 

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and its
successors and assigns.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City.

 

“Capital Lease” shall have the meaning set forth in the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Section 5.02 of this Agreement.

 

“Collection Account” means any joint deposit accounts, lock-box account or any
account into which credit card collections are deposited, which the Buyer
maintains with the Qualified Intermediary for the purpose of receiving
Collections.

 

“Collection Account Banks” means the banks or other financial institutions
holding the Collection Accounts.

 

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

 

“Collections” means, with respect to any Transferred Receivable, (a) all funds
which are received by the Originator, the Buyer or the Collection Agent in
payment of any amounts owed in respect of such Transferred Receivable
(including, without limitation, purchase price, finance charges, interest and
all other charges), or applied to amounts owed in respect of such Transferred
Receivable (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other party directly or indirectly liable
for the payment of such Transferred

 

2

--------------------------------------------------------------------------------


 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables,
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (iv) any other Person that becomes a Purchaser
under the Receivables Agreement that is a receivables investment company that in
the ordinary course of its business issues commercial paper or other securities
to fund its acquisition and maintenance of receivables.

 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, and (v) BMO and its permitted successors and
assigns as Fairway Purchaser Agent, and (vi) TD and its permitted successors and
assigns as TD Purchaser Agent.

 

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto; provided that “Receivable”
shall not include any (i) Equipment Sale Receivables or (ii) Excluded
Receivables. For the avoidance of doubt, Receivables shall include ENB
Receivables.

 

“Receivables Agreement” means that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, among the Buyer, as
seller, Liberty Street Funding LLC, as a purchaser, Gotham Funding Corporation,
as a purchaser, and Fairway Finance Company, LLC, as a purchaser, Scotia
Capital, as a bank, as administrative agent and as Liberty purchaser agent, PNC,
as a bank and as a purchaser agent, BTMU, as a bank and as Gotham purchaser
agent, ST, as a bank and as a purchaser agent, and BMO, as a bank and as Fairway
purchaser agent, and TD, as a bank and as a purchaser agent, and United Rentals,
as collection agent, as amended, restated, modified or supplemented from time to
time.

 

“Related Security” means with respect to any Transferred Receivable all of the
Originator’s interest in:

 

(a)                                 any goods (including returned goods, but
excluding any returned goods with respect to a Receivable which has been
repurchased pursuant to Section 2.05 of this Agreement) relating to any sale
giving rise to such Receivable;

 

6

--------------------------------------------------------------------------------


 

(b)                            all security interests or liens and property
subject thereto from time to time purporting to secure payment of such
Transferred Receivable, whether pursuant to the Contract related to such
Transferred Receivable or otherwise, together with all financing statements
authorized or signed by an Obligor describing any collateral securing such
Transferred Receivable;

 

(c)                             all guaranties, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Transferred Receivable whether pursuant to the Contract related
to such Transferred Receivable or otherwise; and

 

(d)                            the Contract and all other books, records and
other information (including, without limitation, computer programs, tapes,
discs, punch cards, data processing software and related property and rights)
relating to such Transferred Receivable and the related Obligor.

 

“Scotia Capital” means The Bank of Nova Scotia and its successors and assigns.

 

“Settlement Date” means such day or days each month as are selected from time to
time by the Buyer or its designee in a written notice to the Collection Agent.

 

“ST” means SunTrust Bank and its successors and assigns.

 

“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TD” means The Toronto-Dominion Bank and its successors and assigns.

 

“Transaction Documents” means any of the Agreement, the Receivables Agreement
(as defined herein), the Fee Agreements, the Performance Undertaking Agreement
(each as defined in the Receivables Agreement) and all other agreements and
documents delivered and/or related hereto or thereto.

 

“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“United (NA)” means United Rentals (North America), Inc. a Delaware corporation,
and its successors and permitted assigns.

 

“United Rentals” means United Rentals, Inc. and its successors and permitted
assigns.

 

7

--------------------------------------------------------------------------------


 

hereunder with a legend, acceptable to the Buyer, stating that such Receivables,
the Related Security and Collections with respect thereto, have been transferred
in accordance with this Agreement.

 

(j)            Reporting Requirements. United Rentals will provide to the Buyer
the following:

 

(i)                                              as soon as available and in any
event within 45 days after the end of the first three quarters of each fiscal
year of United Rentals, balance sheets of United Rentals and its Subsidiaries as
of the end of such quarter and statements of income and retained earnings of
United Rentals and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of United Rentals. Notwithstanding the foregoing, in the
event the due date for delivery of such financials is waived or extended with
respect to the Revolving Loans (as defined in the Credit Agreement) pursuant to
the Credit Agreement and at such time each of Scotia Capital, PNC, BTMU, ST and,
BMO and TD are Revolving Credit Lenders (as defined in the Credit Agreement)
thereunder, such waiver or extension will be deemed to have been made with
respect to the delivery of such financials under this Agreement;

 

(ii)                                           as soon as available and in any
event within 90 days after the end of each fiscal year of United Rentals, a copy
of the annual report for such year for United Rentals and its Subsidiaries,
containing financial statements for such year audited by Ernst & Young or other
independent public accountants of recognized national standing. Notwithstanding
the foregoing, in the event the due date for delivery of such financials is
waived or extended with respect to the Revolving Loans (as defined in the Credit
Agreement) pursuant to the Credit Agreement and at such time each of Scotia
Capital, PNC, BTMU, ST and, BMO and TD are Revolving Credit Lenders (as defined
in the Credit Agreement) thereunder, such waiver or extension will be deemed to
have been made with respect to the delivery of such financials under this
Agreement;

 

(iii)                                        notice of the termination of the
Credit Agreement by the lenders thereunder as soon as reasonably practicable,
but in any event within one (1) Business Day of the earlier of receipt by the
Collection Agent or the Originator of notice of such termination and the
effectiveness of such termination;

 

(iv)                                       as soon as possible and in any event
within five (5) days after the occurrence of each Event of Termination or
Incipient Event of Termination, a statement of the chief financial officer or
treasurer of United Rentals setting forth details of such Event of Termination
or Incipient Event of Termination and the action that the Originator has taken
and proposes to take with respect thereto;

 

(v)                                          promptly after the sending or
filing thereof, copies of all reports that United Rentals sends to any of its
securityholders, and copies of all reports and registration statements that
United Rentals or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange;

 

18

--------------------------------------------------------------------------------


 

ANNEX A

 

CREDIT AND COLLECTION POLICY

 

See Annex C to the Receivables Agreement

 

A-1

--------------------------------------------------------------------------------